Exhibit 10.14

 

 

 

$300,000,000 REVOLVING CREDIT AGREEMENT

among

ESSENTIAL PROPERTIES REALTY TRUST, INC.,

as the Parent REIT,

ESSENTIAL PROPERTIES, L.P.,

as the Borrower

The Several Lenders

from Time to Time Parties Hereto,

CITIBANK, N.A.

and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of June 25, 2018

 

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions

     40  

SECTION 2

 

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT

     41  

2.1

 

Revolving Credit Commitments

     41  

2.2

 

Procedure for Revolving Credit Borrowing

     42  

2.3

 

[Intentionally Omitted]

     42  

2.4

 

[Intentionally Omitted]

     42  

2.5

 

Repayment of Loans; Evidence of Debt

     42  

2.6

 

Extension of Revolving Credit Termination Date

     43  

2.7

 

Commitment Fees, etc.

     44  

2.8

 

Termination or Reduction of Revolving Credit Commitments

     44  

2.9

 

Optional Prepayments

     44  

2.10

 

Mandatory Prepayments

     45  

2.11

 

Conversion and Continuation Options

     45  

2.12

 

Minimum Amounts and Maximum Number of Eurodollar Tranches

     45  

2.13

 

Interest Rates and Payment Dates

     46  

2.14

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

     46  

2.15

 

Inability to Determine Interest Rate

     46  

2.16

 

Pro Rata Treatment and Payments

     47  

2.17

 

Requirements of Law

     49  

2.18

 

Taxes

     50  

2.19

 

Indemnity

     53  

2.20

 

Illegality

     54  

2.21

 

Change of Lending Office

     54  

2.22

 

Replacement of Lenders under Certain Circumstances

     54  

2.23

 

Incremental Borrowings

     55  

2.24

 

Defaulting Lender

     57  

2.25

 

Borrowing Base

     60  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3

 

LETTERS OF CREDIT

     60  

3.1

 

L/C Commitment

     60  

3.2

 

Procedure for Issuance of Letter of Credit

     61  

3.3

 

Fees and Other Charges

     61  

3.4

 

L/C Participations

     62  

3.5

 

Reimbursement Obligation of the Borrower

     63  

3.6

 

Obligations Absolute

     63  

3.7

 

Letter of Credit Payments

     64  

3.8

 

Applications

     64  

3.9

 

Resignation of an Issuing Lender

     64  

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

     65  

4.1

 

Financial Condition

     65  

4.2

 

No Change

     66  

4.3

 

Corporate Existence; Compliance with Law

     66  

4.4

 

Corporate Power; Authorization; Enforceable Obligations

     66  

4.5

 

No Legal Bar

     67  

4.6

 

No Material Litigation

     67  

4.7

 

No Default

     67  

4.8

 

Ownership of Property; Liens

     67  

4.9

 

Intellectual Property

     67  

4.10

 

Taxes

     68  

4.11

 

Federal Regulations

     68  

4.12

 

Labor Matters

     68  

4.13

 

ERISA

     68  

4.14

 

Investment Company Act; Other Regulations

     69  

4.15

 

Subsidiaries

     69  

4.16

 

Use of Proceeds

     69  

4.17

 

Environmental Matters

     69  

4.18

 

Accuracy of Information, etc.

     70  

4.19

 

[Intentionally Omitted]

     71  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.20

 

Solvency

     71  

4.21

 

[Intentionally Omitted]

     71  

4.22

 

REIT Status; Borrower Tax Status

     71  

4.23

 

Insurance

     71  

4.24

 

[Intentionally Omitted]

     71  

4.25

 

Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws

     71  

4.26

 

Acquisition of Eligible Unencumbered Assets

     72  

4.27

 

Eligible Unencumbered Assets

     72  

SECTION 5

 

CONDITIONS PRECEDENT

     72  

5.1

 

Conditions to Effectiveness

     72  

5.2

 

Conditions to Each Extension of Credit

     76  

SECTION 6

 

AFFIRMATIVE COVENANTS

     76  

6.1

 

Financial Statements. Furnish to each Agent:

     76  

6.2

 

Certificates; Other Information

     77  

6.3

 

Payment of Obligations

     78  

6.4

 

Conduct of Business and Maintenance of Existence; Compliance

     79  

6.5

 

Maintenance of Property; Insurance

     79  

6.6

 

Inspection of Property; Books and Records; Discussions

     79  

6.7

 

Notices

     80  

6.8

 

Environmental Laws

     81  

6.9

 

Additional Guarantors

     81  

6.10

 

Use of Proceeds

     82  

6.11

 

Appraisals

     82  

6.12

 

Borrowing Base Reports

     82  

6.13

 

Disclosable Events

     83  

SECTION 7

 

NEGATIVE COVENANTS

     83  

7.1

 

Financial Condition Covenants

     83  

7.2

 

Limitation on Indebtedness

     84  

7.3

 

Limitation on Liens

     85  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.4

 

Limitation on Fundamental Changes

     86  

7.5

 

Limitation on Disposition of Property

     86  

7.6

 

Limitation on Restricted Payments

     86  

7.7

 

Limitation on Investments

     87  

7.8

 

Limitation on Modifications of Organizational Documents

     89  

7.9

 

Limitation on Transactions with Affiliates

     89  

7.10

 

[Intentionally Omitted]

     89  

7.11

 

Limitation on Changes in Fiscal Periods

     89  

7.12

 

Limitation on Negative Pledge Clauses

     89  

7.13

 

Limitation on Restrictions on Subsidiary Distributions

     90  

7.14

 

Limitation on Lines of Business

     90  

7.15

 

Limitation on Activities of the Parent REIT

     90  

7.16

 

[Intentionally Omitted]

     91  

7.17

 

REIT Status

     91  

7.18

 

Certain Amendments

     91  

7.19

 

Disclosable Events

     91  

7.20

 

Borrower Tax Status

     92  

SECTION 8

 

EVENTS OF DEFAULT

     92  

8.1

 

Events of Default

     92  

SECTION 9

 

THE AGENTS

     95  

9.1

 

Appointment

     95  

9.2

 

Delegation of Duties

     95  

9.3

 

Exculpatory Provisions

     96  

9.4

 

Reliance by Agents

     96  

9.5

 

Notice of Default

     96  

9.6

 

Non-Reliance on Agents and Other Lenders

     97  

9.7

 

Indemnification

     97  

9.8

 

Agent in Its Individual Capacity

     98  

9.9

 

Successor Administrative Agent

     98  

9.10

 

Authorization to Release Liens and Guarantees

     98  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.11

 

The Arrangers; the Co-Syndication Agents

     99  

9.12

 

No Duty to Disclose

     99  

9.13

 

Waiver

     99  

9.14

 

Certain ERISA Matters

     99  

SECTION 10

 

MISCELLANEOUS

     101  

10.1

 

Amendments and Waivers

     101  

10.2

 

Notices

     102  

10.3

 

No Waiver; Cumulative Remedies

     103  

10.4

 

Survival of Representations and Warranties

     103  

10.5

 

Payment of Expenses

     104  

10.6

 

Successors and Assigns; Participations and Assignments

     106  

10.7

 

Adjustments; Set-off

     110  

10.8

 

Counterparts

     111  

10.9

 

Severability

     111  

10.10

 

Integration

     111  

10.11

 

Governing Law

     111  

10.12

 

Submission To Jurisdiction; Waivers

     111  

10.13

 

Acknowledgments

     112  

10.14

 

Confidentiality

     113  

10.15

 

Release of Guarantee Obligations

     113  

10.16

 

Accounting Changes

     114  

10.17

 

Waivers of Jury Trial

     114  

10.18

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     115  

 

 

-v-



--------------------------------------------------------------------------------

ANNEX:

 

A    Commitments SCHEDULES: 4.4    Consents, Authorizations, Filings and Notices
4.15    Subsidiaries 7.2(d)    Existing Indebtedness 7.3    Existing Liens
EXHIBITS: A    Form of Guarantee Agreement B    Form of Compliance Certificate C
   Form of Closing Certificate D    Eligible Unencumbered Real Property Asset
Certificate E    Form of Assignment and Assumption F    Form of Revolving Credit
Note G-1    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes) G-2    Form of U.S.
Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships
for U.S. Federal Income Tax Purposes) G-3    Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships for U.S. Federal
Income Tax Purposes) G-4    Form of U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Partnerships for U.S. Federal Income Tax Purposes) H    Form of
Borrowing Notice I    Form of New Lender Supplement J    Form of Commitment
Increase Supplement K    Form of Borrowing Base Certificate

 

 

-vi-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of June 25, 2018, among ESSENTIAL
PROPERTIES REALTY TRUST, INC., a Maryland real estate investment trust (the
“Parent REIT”), ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), CITIBANK, N.A. and
GOLDMAN SACHS BANK USA, as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), and BARCLAYS BANK PLC, as administrative agent (in
such capacity, the “Administrative Agent”).

W I T N E S S  E T H:

WHEREAS, the Parent REIT and the Borrower have requested that the Lenders make
available to the Borrower certain extensions of credit;

WHEREAS, the Administrative Agent, the Issuing Lenders and the Lenders desire to
make available to the Borrower, a revolving credit facility in the initial
amount of $300,000,000, which shall include an up to $10,000,000 letter of
credit subfacility, in each such case, on the terms and conditions contained
herein;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties hereto hereby
agree as follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Ground Lease”: collectively, (a) each Closing Date Ground Lease, and
(b) a ground lease that satisfies each of the following conditions: (i)(x) no
default has occurred and is continuing and no terminating event has occurred
under such lease by the Borrower or any Guarantor thereunder, (y) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event under such lease and (z) to the Borrower’s and
each Guarantor’s knowledge, there is no default or terminating event under such
lease by any lessor thereunder, in each case, which event, default or
terminating event has caused or otherwise resulted in or could reasonably be
expected to cause or otherwise result in any material interference with the
applicable Person’s occupancy under such lease, and (ii) such lease contains
terms and conditions customarily required by mortgagees making a loan secured by
the interest of the holder of the leasehold estate demised pursuant to a ground
lease, including, without limitation, the following: (A) a remaining term
(including any unexercised extension options exercisable at the ground lessee’s
sole election with no veto or approval rights by ground lessor or any lender to
such ground lessor other than customary requirements regarding no event of
default) of 30 years or more from the Closing Date unless otherwise approved by
the Administrative Agent in writing (such approval not to be unreasonably
withheld or delayed) (or less if the lessee has the unilateral option to
purchase the fee interest at the end of the lease term for a de minimis purchase
price); (B) the right of the lessee to mortgage and encumber its interest in the
leased property, and to amend the terms of any such mortgage or



--------------------------------------------------------------------------------

encumbrance, in each case, without the consent of the lessor, or if the consent
of lessor is required, such consent cannot be unreasonably withheld, conditioned
or delayed, whether by contract or applicable law, or is subject to satisfaction
of objective criteria not constituting a discretionary approval; (C) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(D) acceptable transferability of the lessee’s interest under such lease,
including ability to sublease; (E) acceptable limitations on the use of the
leased property; and (F) clearly determinable rental payment terms which in no
event contain profit participation rights.

“Accounting Change”: as defined in Section 10.16.

“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock (other than the Capital Stock of the Unconsolidated Joint Ventures) of any
other Person if, after giving effect to the acquisition of such Capital Stock,
such other Person would be a Subsidiary, and (b) any other Property of any other
Person.

“Adjusted Funds From Operations”: for the Parent REIT for any period, as
reported for such period in the “Adjusted Funds From Operations” reconciliation
section of the Parent REIT’s quarterly financial statements, the sum of (a) net
income or loss (calculated in accordance with GAAP), excluding gains or losses
from sales of real estate, impairment write-downs, items classified by GAAP as
extraordinary and the cumulative effect of changes in accounting principles,
plus (b) depreciation and amortization (excluding amortization of deferred
financing costs), plus (c) other non-recurring expenses and acquisition closing
costs that reduce such consolidated net income which do not represent a
recurring cash item in such period or any future period, in each case, after
adjustments for unconsolidated partnerships and joint ventures provided that
there shall not be included in such calculation (i) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and losses and taxes related to
capital gains and losses, (iv) income (or loss) associated with third party
ownership of non-controlling equity interests, (v) gains or losses on the sale
of discontinued operations as detailed in the most recent financial statements
delivered, as applicable and (vi) gains from forgiveness of indebtedness.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise; provided that,
the right to designate a member of a board or manager of a Person will not, by
itself, be deemed to constitute “control”.

 

2



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Co-Syndication Agents and the
Administrative Agent.

“Agreement”: this Revolving Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

“Applicable Margin”:

 

  (a) On any day from and after the Closing Date (and unless and until the
Parent REIT obtains an Investment Grade Rating and the Borrower irrevocably
elects in a written notice to the Administrative Agent to have the Applicable
Margin determined pursuant to subparagraph (b) below (such election, the
“Ratings Opt-In” and the date of such election the “Ratings Opt-In Date”)), for
each Type of Loan, a percentage per annum determined by reference to the
Consolidated Leverage Ratio pursuant to the pricing grid below:

 

Pricing

Level

  

Consolidated

Leverage

Ratio

  

Applicable Margin

for Eurodollar Loans

  

Applicable Margin

for Base Rate Loans

I

   <0.40 to 1.00    1.45%    0.45%

II

  

³ 0.40 to 1.00 and

<0.45 to 1.00

   1.60%    0.60%

III

  

³ 0.45 to 1.00 and

< 0.50 to 1.00

   1.75%    0.75%

IV

  

³ 0.50 to 1.00 and

< 0.55 to 1.00

   1.90%    0.90%

V

   ³ 0.55 to 1.00    2.15%    1.15%

The initial Applicable Margin shall be at Pricing Level II. At such time as this
subparagraph (a) is applicable, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date on
which financial statements are delivered to the Lenders pursuant to Section 6.1
(but in any event not later than the 50th day after the end of each of the first
three quarterly periods of each fiscal year or the 95th day after the end of
each fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 0.55 to
1.00. Each determination of the Consolidated Leverage Ratio pursuant to this
pricing grid shall be made for the periods and in the manner contemplated by
Section 7.1(a).

 

3



--------------------------------------------------------------------------------

  (b) From and after the Ratings Opt-In Date, the Applicable Margin shall mean,
as of any date of determination, a percentage per annum determined by reference
to the Credit Rating Level as set forth below (provided that any accrued
interest payable at the Applicable Margin determined by reference to the
Consolidated Leverage Ratio shall be payable as provided in Section 2.13):

 

Pricing

Level

  

Credit Rating Level

  

Applicable Margin

for Eurodollar Loans

  

Applicable Margin

for Base Rate Loans

I

   Credit Rating Level 1    0.975%    0.000%

II

   Credit Rating Level 2    1.025%    0.025%

III

   Credit Rating Level 3    1.200%    0.200%

IV

   Credit Rating Level 4    1.450%    0.450%

V

   Credit Rating Level 5    1.850%    0.850%

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all Eurodollar Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three Business Days after the date
on which the Administrative Agent receives written notice of the application of
the Credit Rating Levels or a change in such Credit Rating Level. From and after
the first time that the Applicable Margin is based on the Borrower’s Investment
Grade Rating, the Applicable Margin shall no longer be calculated by reference
to the Consolidated Leverage Ratio.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Appraisal”: an MAI appraisal of the value of an Eligible Unencumbered Real
Property Asset or other Real Property Asset, determined on an “as-is” value
basis, performed by an independent appraiser.

“Appraisal Notice”: a notice delivered by the Administrative Agent to the
Borrower following an Appraisal Trigger Event, requesting Appraisals pursuant to
Section 6.11.

“Appraisal Trigger Event”: as defined in Section 6.11(a).

“Arrangers”: each of Barclays Bank PLC, Citigroup Global Markets Inc. and
Goldman Sachs Bank USA, each in their capacity as joint lead arranger and
bookrunner.

 

4



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(c).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent in the form of
Exhibit E or any other form approved by the Administrative Agent and the
Borrower.

“Assignor”: as defined in Section 10.6(c).

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Bank Secrecy Act”: the Bank Secrecy Act, 31 CFR 103, as amended from time to
time.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1⁄2 of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month. For purposes hereof: “Prime Rate”
shall mean the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the United States or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar
Rate, respectively.

 

5



--------------------------------------------------------------------------------

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”: as defined in Section 10.7.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Base”: at any time, an amount equal to:

 

  (a) the sum of:

 

  (i) the Eligible Unencumbered Pool Asset Value multiplied by 65.0% and

 

  (ii) the amount of Eligible Unencumbered Other Assets,

minus

 

  (b) the aggregate amount of Consolidated Unsecured Debt (which shall, for the
avoidance of doubt, exclude any Revolving Extensions of Credit under this
Agreement) of the Parent REIT and its subsidiaries outstanding as of the date of
determination,

which shall be determined based on the most recent Borrowing Base Certificate
delivered pursuant to Section 5.1(k) or Section 6.12 (as updated in connection
with the delivery of any Eligible Unencumbered Real Property Asset Certificate
by the Borrower since the delivery of the most recent Borrowing Base
Certificate).

“Borrowing Base Certificate”: a certificate, appropriately completed and
substantially in the form of Exhibit K, together with all supporting
documentation reasonably requested by the Administrative Agent.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

6



--------------------------------------------------------------------------------

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization Rate”: with respect to any Real Property Asset, (i) if such Real
Property Asset is directly or indirectly subject to a Lien (other than a
Permitted Lien) or Negative Pledge that secures any Indebtedness of any Person,
7.25%, and (ii) if such Real Property Asset is not directly or indirectly
subject to a Lien that secures any Indebtedness of any Person or is subject to a
Negative Pledge or Permitted Lien, 8.00%.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the
applicable Issuing Lender, as applicable, as collateral for the L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances or, if the applicable
Issuing Lender benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender. The term “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by

 

7



--------------------------------------------------------------------------------

Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one year from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Casualty”: with respect to any Property, that such Property is damaged or
destroyed, in whole or in part, by fire or other casualty.

“Change in Law”: the occurrence, after the Closing Date (or, with respect to any
Lender not party to this Agreement as of the Closing Date, such later date on
which such Lender becomes party hereto), of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Parent REIT; (b) during any
period of 12 consecutive months, the board of directors of the Parent REIT shall
cease to consist of a majority of Continuing Directors; (c) the Borrower shall
cease to own, directly or indirectly, 100% of the equity interests of any
Subsidiary Guarantor free and clear of any Liens (other than Permitted Liens)
unless the Eligible Unencumbered Assets owned by such Subsidiary Guarantor are
removed from the Borrowing Base in accordance with this Agreement; or (d) the
Parent REIT or one of its Wholly Owned Subsidiaries shall (i) fail to be sole
general partner of the Borrower or cease to own, directly or indirectly, all the
general partnership interests of the Borrower, (ii) fail to control the
management and policies of the Borrower or (iii) fail to own a majority of the
Capital Stock of the Borrower.

 

8



--------------------------------------------------------------------------------

“Closing Date”: June 25, 2018.

“Closing Date Ground Leases”: each of (a) 817 First Colonial Road, Virginia
Beach, Virginia, 23451; (b) 4804 West Plano Parkway, Plano, Texas, 75093;
(c) 1175 N 21st Street, Newark, Ohio, 43055; (d) 548 Canal Street, Brattleboro,
Vermont, 05301-3416 (e) 23221 Pacific Highway S, Kent, Washington, 98032-2721;
(f) 6909 Odana Rd, Madison, Wisconsin, 53719-1038; (g) 187 High Street,
Ellsworth, Maine, 04605; (h) 4035 Route 31, Clay, NY, 13039; (i) 7736 State Ave,
Kansas City, Kansas, 66112-2820; (j) 304 Hartford Turnpike, Vernon, Connecticut,
06066-4719; (k) 54 N Groesbeck Hwy, Mount Clemens, MI, 48043-5427,
(l) Crossroads Square Shopping Center, Westminster, Maryland, 21157; (m) 528
South Broadway, Salem, New Hampshire, 03079; (n) 560 N Lexington-Springmill
Road, Mansfield, Ohio, 44906; and (o) 1690 Beaver Road, Baden, Pennsylvania,
15005.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment Fee”: as defined in Section 2.7.

“Commitment Fee Rate”:

 

  (a) on any date of determination from and after the Closing Date (and unless
and until the Ratings Opt-In has occurred), a rate equal to (a) 0.25% per annum,
if the Available Revolving Credit Commitments on such date is greater than 50%
of the Total Revolving Credit Commitments, and (b) 0.15% per annum, if the
Available Revolving Credit Commitments on such date is less than or equal to 50%
of the Total Revolving Credit Commitments; and

 

  (b) on any date of determination on and after the Ratings Opt-In Date, a
percentage per annum determined by reference to the Credit Rating Level as set
forth below) (provided that any accrued Commitment Fee amounts unpaid but
payable at the rate determined by reference to the availability of Revolving
Credit Commitment as set forth in subparagraph (a) above shall be payable as
provided in Section 2.7):

 

Credit Rating Level

   Commitment Fee
Rate  

Credit Rating Level 1

     0.125 % 

Credit Rating Level 2

     0.150 % 

Credit Rating Level 3

     0.200 % 

Credit Rating Level 4

     0.250 % 

Credit Rating Level 5

     0.300 % 

 

9



--------------------------------------------------------------------------------

At such time as this subparagraph (b) is applicable, the Commitment Fee Rate
shall be determined by reference to the Credit Rating Level in effect from time
to time; provided that no change in the Commitment Fee Rate from the application
of the Credit Rating Levels shall be effective until three Business Days after
the Ratings Opt-In Date. From and after the Ratings Opt-In Date, the Commitment
Fee Rate shall no longer be calculated pursuant to clause (a) by reference to
the availability of Revolving Credit Commitments.

“Commitment Increase Supplement”: as defined in Section 2.23(b)(d).

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of any Plan subject to Section 412 or 430 of the Code, Section 414(b), (c), (m)
or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Condemnation”: a temporary or permanent taking by any Governmental Authority as
the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Consolidated Adjusted EBITDA”: for any given period and without duplication,
(a) the Consolidated EBITDA of the Parent REIT and its Subsidiaries determined
on a consolidated basis for such period, minus (b) the Reserve for Replacements.
The Parent REIT’s Ownership Share of the Consolidated Adjusted EBITDA of its
Unconsolidated Joint Ventures will be included when determining the Consolidated
Adjusted EBITDA of the Parent REIT.

“Consolidated EBITDA”: with respect to a Person for any period and without
duplication: (a) net income (loss) of such Person for such period determined on
a consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Real Property Assets; and (v) equity in
net income (loss) of its Unconsolidated Joint Ventures; plus (b) such Person’s
Ownership Share of Consolidated

 

10



--------------------------------------------------------------------------------

EBITDA of its Unconsolidated Joint Ventures. Consolidated EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805.
For purposes of this definition, nonrecurring items shall be deemed to include
(1) gains and losses on early extinguishment of Indebtedness, (2) severance and
other restructuring charges and non-cash items and charges, including
share-based compensation expense and impairment charges or expenses (to the
extent not actually paid as a cash expense and other than non-cash charges that
constitute an accrual of a reserve for future cash payments or charges),
(3) transaction costs of permitted transactions which transaction costs are not
permitted to be capitalized pursuant to GAAP, (4) impairment losses, (5) equity
based, non-cash compensation, and (6) transaction and restructuring costs and
expenses incurred in connection with the initial public offering of the Parent
REIT (other than severance costs and expenses) to the extent arising on or prior
to the date that falls 18 months after the Closing Date (or such later date as
determined by the Administrative Agent in the exercise of its reasonable
discretion). The Parent REIT’s Ownership Share of the Consolidated EBITDA of its
Unconsolidated Joint Ventures will be included when determining the Consolidated
EBITDA of the Parent REIT. For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period the Parent REIT or any
Subsidiary shall have made any Adjustment Disposition, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Adjustment Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Parent
REIT or any Subsidiary shall have made an Adjustment Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving effect thereto
on a pro forma basis. For purposes hereof, “Adjustment Disposition” means any
Disposition or series of related Dispositions that yields gross proceeds to the
Parent REIT or any of its Subsidiaries in excess of $100,000,000, and
“Adjustment Acquisition” means any Acquisition that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the Capital
Stock of a Person, and (b) involves the payment of consideration by the Parent
REIT and its Subsidiaries in excess of $100,000,000.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated Adjusted EBITDA of the Group Members for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: with respect to a Person and for any period and
without duplication: (a) the Consolidated Interest Expense of such Person paid
in cash for such period, plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends paid by such Person during such period. The Parent REIT’s Ownership
Share of the Consolidated Fixed Charges of its Unconsolidated Joint Ventures
will be included when determining the Consolidated Fixed Charges of the Parent
REIT.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: with respect to a Person and for any period,
without duplication, (a) total interest expense of such Person, including
capitalized interest (other than capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, but excluding amortization of deferred
loan costs, gains or losses on the early retirement of Indebtedness, debt
modification charges, or prepayment premiums, plus (b) such Person’s Ownership
Share of the Consolidated Interest Expense of its Unconsolidated Joint Ventures
for such period.

“Consolidated Leverage Ratio”: on any date of determination, the ratio of
(a) Consolidated Total Debt of the Group Members on such date to (b) Total Asset
Value on such date; provided that for purposes of calculating Total Asset Value
on any date, the Total Asset Value of any Person Disposed of by the Borrower or
its Subsidiaries during such period shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

“Consolidated Secured Debt”: with respect to a Person as of a given date and
without duplication, the aggregate principal amount of all Indebtedness of such
Person outstanding on such date that is secured in any manner by any lien on any
property and, in the case of the Parent REIT, shall include (without
duplication) the Parent REIT’s Ownership Share of the Consolidated Secured Debt
of its Unconsolidated Joint Ventures; provided that, any Recourse Indebtedness
that is secured only by a pledge of equity interests shall not be deemed to be
Consolidated Secured Debt.

“Consolidated Secured Debt Leverage Ratio”: on any date of determination, the
ratio of (a) Consolidated Secured Debt of the Group Members on such date to
(b) Total Asset Value on such date; provided that for purposes of calculating
Total Asset Value on any date, the Total Asset Value of any Person Disposed of
by the Borrower or its Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period).

“Consolidated Total Debt”: as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its subsidiaries determined
on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Joint Venture of such Person.

“Consolidated Unsecured Debt”: with respect to a Person as of a given date, all
Consolidated Total Debt of such Person that is not Consolidated Secured Debt of
such Person; provided that, any Recourse Indebtedness that is secured only by a
pledge of equity interests shall be deemed to be Consolidated Unsecured Debt.

“Consolidated Unsecured Interest Expense”: with respect to a Person for any
period and without duplication, all Consolidated Interest Expense of such Person
for such period attributable to Consolidated Unsecured Debt of such Person.

“Continuing Directors”: the directors of the Parent REIT on the Closing Date,
after giving effect to the transactions contemplated hereby or at the beginning
of any period of 12 consecutive months for which any such determination is being
made, and each other director of the Parent REIT, if, in each case, such other
director’s nomination for election to the board of directors of the Parent REIT
is recommended or approved by at least a majority of the then Continuing
Directors or such other director receives the vote of the Permitted Investors in
his or her election by the shareholders of the Parent REIT.

 

12



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Credit Rating”: as of any date of determination, the higher of the credit
ratings (or their equivalents) most recently announced for the Parent REIT’s
long-term senior unsecured non-credit enhanced debt for borrowed money by,
subject to the terms hereof, any of the Rating Agencies. A credit rating of BBB-
from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if the Parent REIT shall only obtain a credit
rating from S&P or Moody’s without seeking or obtaining a credit rating from the
other of S&P or Moody’s, the Borrower shall be entitled to the benefit of the
Credit Rating Level for such Credit Rating. In the event the only credit rating
is from Fitch, the Parent REIT shall be deemed to not have a Credit Rating. If
the Parent REIT shall have obtained a credit rating from more than one of the
Rating Agencies, the highest of the ratings shall control, unless the split in
the Credit Ratings is two or more Credit Rating Levels apart, in which case the
Credit Rating Level shall be deemed to be the Credit Rating Level that is
immediately below the higher of the two ratings. In the event, subject to the
terms hereof, that the Parent REIT shall have obtained a credit rating from more
than one of the Rating Agencies and shall thereafter lose such rating or ratings
(whether as a result of a withdrawal, suspension, election to not obtain a
rating, or otherwise) such that only one rating from S&P or Moody’s is
remaining, the operative rating would be deemed to be the remaining rating. In
the event that the Parent REIT shall have obtained a credit rating from one or
more of the Rating Agencies and shall thereafter lose such rating or ratings
(whether as a result of withdrawal, suspension, election to not obtain a rating,
or otherwise) from such Rating Agencies and as a result does not have a credit
rating from one or more of S&P or Moody’s, the Borrower shall be deemed for the
purposes hereof not to have a Credit Rating. If at any time any of the Rating
Agencies shall no longer perform the functions of a securities rating agency,
then the Borrower and the Administrative Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each substitute rating agency with that of the rating
agency being replaced), and pending such amendment, the Credit Rating of the
other of S&P or Moody’s, if one has been provided, shall continue to apply.

 

13



--------------------------------------------------------------------------------

“Credit Rating Level”: one of the following five pricing levels, as applicable,
and provided, further, that, from and after Ratings Opt-In Date, during any
period that the Parent REIT has no Credit Rating, Credit Rating Level 5 shall be
the applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to A- by S&P or A3 by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB+ by S&P or Baa1 by Moody’s and
Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB by S&P or Baa2 by Moody’s and
Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB- by S&P or Baa3 by Moody’s and
Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P (if S&P has issued a
Credit Rating) and Baa3 by Moody’s (if Moody’s has issued a Credit Rating) or
there is no Credit Rating.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulted Amount”: as defined in Section 2.16(g).

“Defaulting Lender”: subject to Section 2.24(b), any Lender that:

(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due,

 

14



--------------------------------------------------------------------------------

(b) has notified the Borrower, the Administrative Agent or any Issuing Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied),

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) has become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender and each
Lender.

“Derivatives Counterparty”: as defined in the definition of “Restricted
Payment”.

“Disclosable Event”: as defined in Section 6.13.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“ECP”: an “eligible contract participant” as defined in Section 1(a)(18) of the
Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

15



--------------------------------------------------------------------------------

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Subsidiary”: each direct or indirect Subsidiary of the Borrower that
directly or indirectly owns or leases an Eligible Unencumbered Asset.

“Eligible Unencumbered Assets”: collectively, the Eligible Unencumbered Mortgage
Notes Receivable, the Eligible Unencumbered Real Property Assets and Eligible
Unencumbered Other Assets.

“Eligible Unencumbered Mortgage Notes Receivable”: any Mortgage Note Receivable
that is (i) not subject to (a) a Lien other than Permitted Liens or (b) any
Negative Pledge other than Permitted Negative Pledges, (ii) not more than
60 days past due, (iii) owned solely by the Borrower or a Subsidiary Guarantor,
(iv) secured by a first priority lien on real property located on a Real
Property Asset that meets the criteria for Eligible Unencumbered Real Property
Asset (excluding the conditions set forth in clause (b) of the definition
thereof) and (v) if owned by a subsidiary of the Parent REIT, (a) no direct or
indirect equity interest of such subsidiary is subject to any Liens (other than
in favor of the Parent REIT or any Wholly-Owned Subsidiary of the Parent REIT or
of the Borrower and Permitted Liens) or Negative Pledge (other than Permitted
Negative Pledges) and (b) the Borrower has the right, directly or indirectly, to
sell, transfer or otherwise dispose of such Mortgage Note Receivable without the
consent of any Person (other than any consent required under this Agreement and
other than Permitted Transfer Restrictions).

“Eligible Unencumbered Other Assets”: cash, cash equivalents and Marketable
Securities that are (i) not subject to (a) a Lien other than Permitted Liens or
(b) any Negative Pledge other than Permitted Negative Pledges, (ii) owned solely
by the Borrower or a Subsidiary Guarantor and (iii) if owned by a subsidiary of
the Parent REIT, (a) no direct or indirect equity interest of such subsidiary is
subject to any liens (other than in favor of the Parent REIT or any Wholly-Owned
Subsidiary of the Parent REIT or of the Borrower and Permitted Liens) or
Negative Pledge (other than Permitted Negative Pledges) and (b) the Borrower has
the right, directly or indirectly, to sell, transfer or otherwise dispose of
such cash, cash equivalents and Marketable Securities without the consent of any
Person (other than any consent required under this Agreement and other than
Permitted Transfer Restrictions). As of any date of determination, the amount of
Marketable Securities that constitute Eligible Unencumbered Other Assets shall
not exceed 5.0% of Total Asset Value as of such date.

 

16



--------------------------------------------------------------------------------

“Eligible Unencumbered Pool Asset Value”: on any date of determination, an
aggregate amount equal to:

 

  (a) with respect to the Eligible Unencumbered Real Property Assets, the
Eligible Unencumbered Real Property Value, plus

 

  (b) with respect to the Eligible Unencumbered Mortgage Notes Receivable, the
GAAP book value of such Eligible Unencumbered Mortgage Notes Receivable as of
such date.

For purposes of determining Eligible Unencumbered Pool Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
subsidiary, during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Pool Asset Value.

“Eligible Unencumbered Real Property Asset”: any Real Property Asset for which
the Administrative Agent has received an Eligible Unencumbered Real Property
Asset Certificate from the Borrower certifying that such Real Property Asset
meets the following criteria:

 

  (a) such Real Property Asset is located in any of the 50 states of the United
States or the District of Columbia;

 

  (b) such Real Property Asset is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or subject to a ground lease pursuant to an Acceptable
Ground Lease;

 

  (c) such Real Property Asset shall not have any material environmental,
structural, title or other defects, and not be subject to any condemnation
proceeding that in any event would give rise to a materially adverse effect as
to the value, use of, operation of or ability to sell or finance such Real
Property Asset;

 

  (d) (i) such Real Property Asset shall be subject to (A) a triple-net lease to
a third party or (B) a double-net lease to a third party and (ii) the weighted
average remaining lease term for all Eligible Unencumbered Real Property Assets
at any time shall be greater than ten years;

 

  (e) the Administrative Agent shall have received a full Appraisal of such Real
Property Asset, prepared in accordance with USPAP or, in the event an Appraisal
is not available, a true and complete copy of the purchase agreement for such
Real Property Asset;

 

  (f) such Real Property Asset is not subject to (i) a Lien (other than
Permitted Liens) or (ii) any Negative Pledge (other than Permitted Negative
Pledges); and

 

17



--------------------------------------------------------------------------------

  (g) if such Real Property Asset is owned by a subsidiary of the Parent REIT,
(i) no direct or indirect equity interest of such subsidiary is subject to any
Liens (other than in favor of the Parent REIT or any Wholly-Owned Subsidiary of
the Parent REIT or of the Borrower and Permitted Liens) or Negative Pledge
(other than Permitted Negative Pledges) and (ii) the Borrower has the right,
directly or indirectly, to sell, transfer or otherwise dispose of such Real
Property Asset without the consent of any Person, in each case, other than any
consent required under this Agreement and other than Permitted Transfer
Restrictions.

A Real Property Asset satisfying the conditions set forth above shall become an
Eligible Unencumbered Real Property Asset on the second Business Day after
receipt by the Administrative Agent of an Eligible Unencumbered Real Property
Asset Certificate from the Borrower.

“Eligible Unencumbered Real Property Asset Certificate”: a certificate duly
executed by a Responsible Officer, substantially in the form of Exhibit D.

“Eligible Unencumbered Real Property Value”: on any date of determination,
subject to the proviso below, an aggregate amount equal to:

 

  (a)(i) prior to the first anniversary of the Closing Date, for each Eligible
Unencumbered Real Property Asset, an amount equal to the lesser of the appraised
value and the sum of the purchase price plus lease incentives of such Eligible
Unencumbered Real Property Asset (unless no Appraisal is available as of such
date of determination, in which case the amount shall be the sum of the purchase
price plus lease incentives), and

 

  (ii) thereafter, the sum of (A) for any Eligible Unencumbered Real Property
Asset owned or leased by the Parent REIT and its subsidiaries for more than four
fiscal quarters, the Unencumbered NOI of such Eligible Unencumbered Real
Property Asset for the fiscal quarter most recently ended multiplied by four
divided by the applicable Capitalization Rate for such asset and (B) for any
Eligible Unencumbered Real Property Asset owned or leased by the Parent REIT and
the subsidiaries for less than four fiscal quarters, an amount equal to the
lesser of the appraised value and the sum of the purchase price plus lease
incentives of such Eligible Unencumbered Real Property Asset (unless no
Appraisal is available as of such date of determination, in which case the
amount shall be the sum of the purchase price plus lease incentives),

 

18



--------------------------------------------------------------------------------

provided that, the aggregate amount of lease incentives included in
clauses (a)(i) and (ii) above as of any date of determination shall not exceed
$10.0 million:

minus the sum of:

 

  (b)(i) the aggregate Eligible Unencumbered Real Property Value of Real
Property Assets leased to any single tenant or group of Affiliates thereof
exceeding 15% of the Eligible Unencumbered Real Property Value;

 

  (ii) the aggregate Eligible Unencumbered Real Property Value of Real Property
Assets located in any single standard metropolitan statistical area exceeding
15% of the Eligible Unencumbered Real Property Value;

 

  (iii) the aggregate Eligible Unencumbered Pool Asset Value of properties with
tenants whose business is classified within the same NAICS Industry Group
exceeding 25% of the Eligible Unencumbered Real Property Value;

 

  (iv) the aggregate Eligible Unencumbered Real Property Value of properties
located in a single state exceeding 20% of the Eligible Unencumbered Real
Property Value;

 

  (v) the aggregate Eligible Unencumbered Real Property Value of properties
subject to construction, redevelopment or undeveloped land exceeding 10% of the
Eligible Unencumbered Real Property Value;

 

  (vi) the aggregate Eligible Unencumbered Real Property Value of properties
subject to a ground lease exceeding 15% of the Eligible Unencumbered Real
Property Value; and

 

  (vii) the aggregate Eligible Unencumbered Real Property Value of properties
subject to a double-net lease exceeding 10% of the Eligible Unencumbered Real
Property Asset Value;

For purposes of determining Eligible Unencumbered Real Property Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
Subsidiary during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Real Property Value. Nothing in either
clause (a) or (b) above shall require that the Parent REIT or a subsidiary
obtain an Appraisal of any real estate, unless such Appraisal is required by
GAAP.

“Environmental Claim”: any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened, instituted, or completed pursuant to any applicable Environmental
Law against any Group Member or against or with respect to any Real Property or
facility.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, agreements or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

19



--------------------------------------------------------------------------------

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(local time in London, England), two Business Days prior to the commencement of
such Interest Period or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (local time in London, England) two Business Days prior
to the commencement of such Interest Period; provided that, if LIBO Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided further that, if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

20



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: as defined in the definition of “Change of Control”.

“Excluded Hedge Obligation”: with respect to any Subsidiary Guarantor, any
obligation under Hedge Agreements if, and to the extent that, all or a portion
of the Guarantee Obligations of such Subsidiary Guarantor of, or the grant by
such Subsidiary Guarantor of a security interest to secure, such obligation (or
any Guarantee Obligation thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee Obligation of such Subsidiary Guarantor or the
grant of such security interest becomes or would become effective with respect
to such obligation under such Hedge Agreement. If an obligation under a Hedge
Agreement arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such Guarantee Obligation or security interest
is or becomes illegal.

“Existing Warehouse Line”: collectively, those certain short-term promissory
notes issued by SCF Realty Funding LLC to an affiliate of Eldridge Industries,
LLC with an aggregate outstanding principal amount of $225 million as of
March 31, 2018 .

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA”: the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.,
as amended from time to time.

“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fitch”: Fitch, Inc. and its successors.

“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

21



--------------------------------------------------------------------------------

“Full Replacement Cost”: as defined in Section 6.5(c).

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, as adopted by the Financial Accounting Standards
Board and the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender”: as defined in Section 10.6(g).

“Group Members”: the Parent REIT and all of its Subsidiaries, including, without
limitation, the Borrower.

“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
the Parent REIT and each Subsidiary Guarantor, substantially in the form of
Exhibit A, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other payment obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lesser
of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (B) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

22



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to the Parent REIT and the Subsidiary
Guarantors.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Group Members providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property (excluding any obligations
under a contract to purchase Property that has not been consummated) or services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of the fair market value of such property
and the aggregate amount of the obligations so secured, and (j) for the purposes
of Section 8.1(e) only, all net obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall (x) include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor and (y) exclude liabilities or obligations associated with
operating leases whether or not included in Indebtedness in accordance with
GAAP. For purposes of clause (j) above, the principal amount of Indebtedness in
respect of Hedge Agreements shall equal the net amount that would be payable
(giving effect to netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 10.5.

 

23



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan), the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one week or one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (local time in New York City) on
the date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date shall end on the Revolving Credit Termination Date or such due
date, as applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

24



--------------------------------------------------------------------------------

“Interpolated Rate”: in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of such Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of such Loan,

each as of approximately 11:00 A.M. (local time in London, England) two Business
Days prior to the commencement of such Interest Period of such Loan.

“Investment Grade Ratings”: the public rating as determined by S&P of at least
BBB- or Moody’s of at least Baa3, as the case may be, of the Parent REIT’s
senior unsecured non-credit enhanced long-term indebtedness for borrowed money.

“Investments”: as defined in Section 7.7.

“Issuing Lenders”: (a) Barclays Bank PLC, Citibank, N.A. and Goldman Sachs Bank
USA or (b) any other Revolving Credit Lender from time to time designated by the
Borrower as an Issuing Lender with the consent of such Revolving Credit Lender
and the Administrative Agent.

“Joint Venture”: any joint venture entity, whether a company, unincorporated
firm, association, partnership or any other entity which, in each case, in which
the Parent REIT or its Subsidiaries has a direct or indirect equity or similar
interest and which is not a Wholly Owned Subsidiary of the Borrower.

“L/C Commitment”: as to any Issuing Lender, the amount set forth under the
heading “L/C Commitment” opposite such Issuing Lender’s name on Annex A as such
amount may be increased or decreased from time to time as agreed to in writing
by such Issuing Lender and the Borrower and notified to the Administrative
Agent. The aggregate of all L/C Commitments for all Issuing Lenders as of the
Closing Date is $10,000,000.

“L/C Exposure”: for any Lender, at any time, its Revolving Credit Percentage of
the total L/C Obligations at such time.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.

 

25



--------------------------------------------------------------------------------

“L/C Sublimit”: $10,000,000, as such amount may be reduced pursuant to
Section 3.9.

“Lender Payment Amount”: as defined in Section 2.16(g).

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Rate”: as defined in the definition of “Eurodollar Base Rate”.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Guarantee Agreement, the Applications and
the Notes.

“Loan Parties”: the Parent REIT, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document. For the avoidance of doubt, a Group
Member shall not be a Loan Party solely because it is a beneficiary to an
Application.

“Marketable Securities”: (a) common or preferred equity interests of Persons
located in, and formed under the laws of, any State of the United States of
America or the District of Columbia, which equity interests are subject to price
quotations (quoted at least daily) on The NASDAQ Stock Market’s National Market
System or have trading privileges on the New York Stock Exchange, the American
Stock Exchange or another recognized national United States securities exchange
and (b) securities evidencing indebtedness issued by Persons located in, and
formed under the laws of, any State of the United States or America or the
District of Columbia, which Persons have a senior unsecured long term credit
rating of BBB- or higher from S&P, Baa3 or higher from Moody’s, or an equivalent
or higher rating from another Rating Agency

“Material Acquisition”: any Acquisition (or series of related Acquisitions) or
any Investment (or series of related Investments) permitted by Section 7.7 and
consummated in accordance with the terms of Section 7.7 for which the aggregate
consideration paid in respect of such Acquisition or Investment (including any
Indebtedness assumed in connection therewith) is $250,000,000 or more.

“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, operations or financial condition of the Loan Parties, taken as a whole;
(b) a Material Property Event with respect to the Eligible Unencumbered Assets,
taken as a whole; (c) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents; or
(d) a material adverse effect on the legality, validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

26



--------------------------------------------------------------------------------

“Material Environmental Amount”: an amount or amounts payable by any of the
Group Members or in respect to any Real Property in the aggregate in excess of
$20,000,000, for: costs to comply with any applicable Environmental Law; costs
of any investigation, and any remediation, of any Material of Environmental
Concern which is required by applicable Environmental Law or a Governmental
Authority; and compensatory damages (including, without limitation damages to
natural resources), punitive damages, fines, and penalties pursuant to any
applicable Environmental Law.

“Material Property Event”: with respect to any Eligible Unencumbered Asset, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Eligible Unencumbered Asset, (b) material adverse effect on the ownership of
such Eligible Unencumbered Asset, or (c) result in a Material Environmental
Amount.

“Material Tenant Event”: any event with respect to any tenant that (together
with its affiliates and subsidiaries) either (a) leases properties comprising at
least 5.0% of the Total Asset Value of the Parent REIT and its Subsidiaries on a
consolidated basis as of the last day of the most recently ended fiscal quarter
or (b) contributes at least 5.0% of Net Operating Income of the Parent REIT and
its Subsidiaries on a consolidated basis for the most recently ended
four-fiscal-quarter period.

“Material Unencumbered Real Property Event”: any event or series of events that
impact properties of the Parent REIT or any of its Subsidiaries or
Unconsolidated Joint Ventures that (a) comprise at least 5.0% of the Total Asset
Value of the Parent REIT and its Subsidiaries on a consolidated basis as of the
last day of the most recently ended fiscal quarter or (b) contribute at least
5.0% of Net Operating Income of the Parent REIT and its Subsidiaries on a
consolidated basis for the most recently ended four-fiscal-quarter period.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any applicable
Environmental Law.

“Maximum Facility Availability”: at any date, an amount equal to the lesser of
(a) the Total Revolving Credit Commitments on such date and (b) the Borrowing
Base on such date.

“Money Laundering Control Act”: the Money Laundering Control Act of 1986, as
amended from time to time.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

 

27



--------------------------------------------------------------------------------

“Mortgage Notes Receivable”: a note receivable representing indebtedness owed to
the Borrower or one of the Parent REIT’s subsidiaries which is secured by a
mortgage lien on real property having a value in excess of the amount of such
indebtedness, provided that, any such indebtedness owed by an Unconsolidated
Joint Venture shall be reduced by the Borrower’s or such Subsidiary’s, as
applicable, Ownership Share of such indebtedness.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA and to which the Borrower or any
Commonly Controlled Entity has an obligation to contribute.

“NAICS Industry Group”: any “Industry Group” as defined by The North American
Industry Classification System, as published by the Executive Office of the
President Office of Management and Budget, United States 2012.

“Negative Pledge”: with respect to a given asset, any provision of a document,
instrument or agreement (other than any Loan Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for the Obligations; provided that, an agreement that (a) conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, or (b) contains Permitted Transfer Restrictions, shall not,
in any such case, constitute a Negative Pledge.

“Net Operating Income”: for any Real Property Asset and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods): (i) total revenues (as determined in accordance with GAAP)
attributable to such Real Property Asset during the given period, including but
not limited to rents, additional rents (including tenant reimbursement income
for expenses not excluded from the description in clause (ii) below) and all
other revenues (including earned income from direct financing leases) from such
Real Property Asset, as well as proceeds from rent/payment loss or business
interruption insurance, condemnation awards to the extent relating to lost usage
compensation, lease termination fees and legal settlements or awards related to
lease or loan payments (but not in excess of the actual rent/payments otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent/payments,
minus (ii) all expenses paid (excluding interest, amortization and depreciation,
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Real Property Asset during
the given period, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such Real
Property Asset, but specifically excluding (w) any of the foregoing to the
extent included in imputed management fee referred to in clause (iv) below as
reasonably determined by the Borrower, (x) any general overhead expenses of the
Parent REIT and its subsidiaries, (y) capital expenses, debt service charges,
losses covered by insurance, and non-cash expenses, and (z) any property
management fees) all of the preceding expenses shall only be included to the
extent not covered by the tenant as required in the lease agreement, minus
(iii) the Reserve for Replacements for such Real Property Asset as of the end

 

28



--------------------------------------------------------------------------------

of such period, minus (iv) an imputed management fee in an amount equal to the
greater of actual management fees incurred or 1% of the gross revenues for such
Real Property Asset for such period, minus (v) all rents received from tenants
or licensees in default of payment or other material monetary obligations under
their lease for 45 days or more, or with respect to leases as to which the
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding (and that, with respect to
tenants or licensees in bankruptcy, have filed a motion to reject their lease or
license respectively in such bankruptcy or other insolvency proceeding).

For purposes of determining Net Operating Income, to the extent that greater
than 5% of Net Operating Income is attributable to leases where the mortgagee,
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding, such excess shall be excluded.
Net Operating Income shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of above and
below market rent intangibles pursuant to FASB ASC 805.

“New Revolving Credit Lender”: as defined in Section 2.23(b)(c).

“Non-Consenting Lender”: as defined in Section 2.22(b).

“Non-Excluded Taxes”: as defined in Section 2.18(a).

“Nonrecourse Indebtedness”: with respect to a Person as of a given date and
without duplication, (a) the aggregate principal amount of all indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except Nonrecourse Indebtedness Exceptions) is contractually limited to
specific assets of such Person, including equity interests in such Person,
encumbered by a lien securing such indebtedness and (b) if such Person is a
Single Asset Entity, any indebtedness of such Person (and a loan secured by
multiple properties owned by Single Asset Entities shall be considered
Nonrecourse Indebtedness of such Single Asset Entities even if such indebtedness
is cross-defaulted and cross-collateralized with the loans to such other Single
Asset Entities; provided that, such indebtedness that is cross-defaulted and
cross-collateralized otherwise satisfies clause (a) above with respect to the
applicable Single Asset Entities).

“Nonrecourse Indebtedness Exceptions”: with respect which Indebtedness for which
recourse for payment is generally limited to specific assets encumbered by a
lien securing such Indebtedness, customary exceptions for fraud, material
misrepresentations, gross negligence, willful misconduct, unlawful acts,
misapplication of funds, environmental indemnities, prohibited transfers, claims
that result from intentional mismanagement of or waste at the Real Property
Asset securing such Nonrecourse Indebtedness or which are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document), failure to pay taxes,
failure to maintain insurance, insurance deductibles, ERISA liability, violation
of “special purpose entity” covenants, bankruptcy, insolvency receivership or
other similar events and other exceptions customarily excluded by institutional
lenders in nonrecourse financings of real estate.

 

29



--------------------------------------------------------------------------------

“Non-U.S. Lender”: as defined in Section 2.18(f).

“Non-U.S. Participant”: as defined in Section 2.18(f).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“OFAC”: Office of Foreign Assets Control of the United States Department of the
Treasury.

“Other Charges”: all ground rents, maintenance charges, impositions other than
taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Property, now or hereafter levied or assessed or imposed against the Real
Property or any part thereof.

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance, registration of, enforcement of, receipt
or perfection of a security interest under or otherwise with respect to, this
Agreement or any other Loan Document.

“Ownership Share”: with respect to any subsidiary of a Person (other than a
Wholly Owned Subsidiary) or any Unconsolidated Joint Venture of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such subsidiary or Unconsolidated Joint
Venture or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such subsidiary or Unconsolidated Joint Venture
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such subsidiary or Unconsolidated Joint Venture.

“Parent REIT”: as defined in the preamble hereto.

“Parent REIT IPO”: as defined in Section 5.1(p).

 

30



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(b).

“Participation Amount”: as defined in Section 3.4(b).

“Payment Amount”: as defined in Section 3.5.

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investors”: (a) Eldridge Industries, LLC and (b) Todd L. Boehly,
together with his spouse, parents, grandparents, siblings, siblings’ children,
aunts, uncles, in-laws, children, stepchildren, grandchildren or
stepgrandchildren, or one or more trusts or limited liability companies or other
entities, the sole beneficiaries, members or equity owners of which are any of
the foregoing, and his charitable trusts.

“Permitted Liens”: as to any Person: (a) Liens securing taxes, assessments and
other charges or levies imposed by any Governmental Authority not yet due and
payable (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws if the imposition of such Lien could
reasonably be expected to have a Material Adverse Effect) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 6.3;
(b) deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar applicable Requirements of Law or in
connection with performance of bids and trade contracts and leases where such
Person is the tenant; (c) encumbrances on Real Property consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto which do not materially detract
from the value of such property for its intended business use or impair the
intended business use thereof in the business of such Person; (d) the rights of
tenants under leases or subleases not interfering with the ordinary conduct of
business of such Person; (e) Liens in favor of the Administrative Agent for the
benefit of the Lenders; (f) normal and customary rights of setoff against
deposits in favor of banks and other depository institutions; (g) Liens of a
collecting bank under Section 4-210 of the Uniform Commercial Code, or similar
law, on items in the course of collection; and (h) Liens in favor of any Group
Member in connection with an Eligible Unencumbered Mortgage Note Receivable.

Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on (x) any Eligible Unencumbered Asset (except
Liens pursuant to clauses (a), (c) or (e) above), or (y) the Capital Stock of
any Person that is the direct or indirect owner of any Eligible Unencumbered
Asset (except inchoate Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority not yet due and payable pursuant to
clause (a) above or Liens pursuant to clause (e) above).

“Permitted Negative Pledge”: as defined in Section 7.12

 

31



--------------------------------------------------------------------------------

“Permitted Transfer Restrictions”: (a) obligations, encumbrances or restrictions
contained in any sale agreement restricting the creation of liens on, or the
sale, transfer or other disposition of equity interests or property that is
subject to, any Real Property Asset pending the sale thereof; provided that the
encumbrances and restrictions apply only to the subsidiary or assets that are
subject to such sale agreement, (b) reasonable and customary restrictions on
transfer, mortgage liens, pledges and changes in beneficial ownership arising
under management agreements, franchise agreements and ground leases entered into
in the ordinary course of business (including in connection with any acquisition
or development of any applicable Real Property Asset, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, and (c) reasonable and customary obligations,
encumbrances or restrictions contained in agreements not constituting
Indebtedness entered into with limited partners or members of the Borrower or of
any other subsidiary of the Parent REIT imposing obligations in respect of
contingent obligations to make any tax “make whole” or similar payment arising
out of the sale or other transfer of assets reasonably related to such limited
partners’ or members’ interest in the Borrower or such subsidiary pursuant to
“tax protection” or other similar agreements.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan, other than a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA, that is covered by ERISA and in respect of
which the Borrower is an “employer” as defined in Section 3(5) of ERISA.

“Policies”: as defined in Section 6.5(d).

“Preferred Dividends”: for any period and without duplication, all Restricted
Payments paid during such period on Preferred Equity Interests issued by the
Parent REIT or any of its subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in equity interests (other
than mandatorily redeemable stock) payable to holders of such class of equity
interests, (b) paid or payable to the Parent REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests”: with respect to any Person, equity interests in
such Person which are entitled to preference or priority over any other equity
interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate”: as defined in the definition of “Base Rate”.

“Principal Financial Officer”: the chief financial officer, any director (or
equivalent) or officer from time to time of the Parent REIT with actual
knowledge of the financial affairs of the Parent REIT and its Subsidiaries.

“Pro Forma Balance Sheet”: as defined in Section 4.1.

 

32



--------------------------------------------------------------------------------

“Projections”: as defined in Section 6.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Rating Agency”: each of S&P, Moody’s and Fitch, or any other nationally
recognized statistical rating agency which has been approved by the
Administrative Agent in its sole discretion.

“Ratings Opt-In”: as defined in the definition of “Applicable Margin”.

“Ratings Opt-In Date”: as defined in the definition of “Applicable Margin”.

“Real Property”: with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.

“Real Property Asset”: a real property asset (including improvements, fixtures,
equipment and related tangible personal property) owned by the Borrower or any
of the subsidiaries in fee simple or leased pursuant to a ground lease located
in the United States and for retail, medical, industrial, service-based or
entertainment use (and any operating business ancillary thereto).

“REC”: as defined in Section 6.8(c)

“Recourse Indebtedness”: any Indebtedness, to the extent that recourse of the
applicable lender for non-payment is not limited to such lender’s Liens (if any)
on a particular asset or group of assets (except to the extent the Property on
which such lender has a Lien and to which its recourse for non-payment is
limited constitutes cash or Cash Equivalents, to which extent such Indebtedness
shall be deemed to be Recourse Indebtedness); provided that, personal recourse
of any Person for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, failure to maintain
insurance, failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness. For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

33



--------------------------------------------------------------------------------

“REIT Controlled Affiliate”: any Person that directly or indirectly, is
controlled by the Parent REIT. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

“REIT Permitted Investments”: Investments by the Parent REIT or any Subsidiary
of the Parent REIT in the following items at any one time outstanding; provided
that, on any date of determination, the aggregate value of such holdings of the
Parent REIT and its Subsidiaries shall not exceed the following amounts as a
percentage of Total Asset Value on such date:

 

(i)    Mortgage Notes Receivables    5% (ii)    Pro rata share of Unconsolidated
Joint Ventures    5% (iii)    Ground lease properties    5% (iv)    Unencumbered
Real Properties that are not free-standing net leased retail locations    5% (v)
   Publicly traded and non-traded securities    5% (vi)    Aggregate of (i) to
(v)    15%

“REIT Status”: with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived.

“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its

 

34



--------------------------------------------------------------------------------

Property or to which such Person or any of its Property is subject, or the
construction, use, alteration or operation of any Real Property, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and, with respect
to any Real Property, all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to the Group Members, at
any time in force affecting such Real Property or any part thereof.

“Reserve for Replacements”: for any period and with respect to any Real Property
Asset, an amount equal to (i)(a) the aggregate square footage of all completed
space of such Real Property Asset that is not subject to “triple net” or
“double-net” leases multiplied by (b) $0.10 multiplied by (c) the number of days
in such period divided by (ii) 365. If the term Reserve for Replacements is used
without reference to any specific Real Property, then it shall be determined on
an aggregate basis with respect to all Real Property Assets and the applicable
Ownership Shares of all Real Property Assets of all Unconsolidated Joint
Ventures.

“Responsible Officer”: the chief executive officer, president, treasurer or
chief financial officer of the Parent REIT, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Parent REIT.

“Restricted Payments”: (a) any dividend or other distribution, direct or
indirect, on account of any equity interest of the Parent REIT or any of its
subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of equity interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interests of the Parent REIT or any of its subsidiaries now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any equity interests of
the Parent REIT or any of its subsidiaries now or hereafter outstanding and
(d) any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating any Group Member to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock.

“Revolving Commitment Increase Notice”: each notice delivered by the Borrower to
the Administrative Agent pursuant to Section 2.23 requesting an increase to the
Revolving Credit Commitments.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Annex A, or, as the case may be, in the Assignment and Assumption substantially
in the form of Exhibit E pursuant to which such Lender became a party hereto, as
the same may be changed from time to time pursuant to the terms hereof. The
original aggregate amount of the Total Revolving Credit Commitments is
$300,000,000.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

35



--------------------------------------------------------------------------------

“Revolving Credit Increase Effective Date”: as defined in Section 2.23(b)(f).

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.1.

“Revolving Credit Note”: as defined in Section 2.5.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).

“Revolving Credit Termination Date”: the fourth anniversary of the Closing Date,
as such date may be extended pursuant to Section 2.6.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

“Revolving Offered Increase Amount”: with respect to any Revolving Commitment
Increase Notice, the amount of the increase in Revolving Credit Commitments
requested by the Borrower in such Revolving Commitment Increase Notice pursuant
to Section 2.23(a).

“S&P”: Standard & Poor’s Ratings Services and its successors.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Single Asset Entity”: a bankruptcy remote, single purpose entity which is a
subsidiary of the Parent REIT and which is neither the owner of an Eligible
Unencumbered Asset nor a Subsidiary Guarantor, which owns real property and
related assets which are security for Indebtedness of such entity, and which
Indebtedness does not constitute Indebtedness of any other Person except as
provided in the definition of Nonrecourse Indebtedness (except for Nonrecourse
Indebtedness Exceptions). In addition, if the assets of a Person that is a
bankruptcy remote, single purpose entity which is a subsidiary of the Parent
REIT and which is neither the owner of an Eligible Unencumbered Asset nor a
Subsidiary Guarantor consist solely of (i) equity interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes hereof.

“Single Employer Plan”: any employee benefit plan, other than a multiemployer
plan as defined in Section 3(37) or 4001(a)(3) of ERISA, that is covered by
Title IV of ERISA or Section 412 of the Code, and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

36



--------------------------------------------------------------------------------

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“SPC”: as defined in Section 10.6(g).

“Specially Designated Nationals List”: the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.

“Specified Master Trust Notes Documents”: collectively, (a) the Amended and
Restated Master Indenture dated as of July 11, 2017 (the “Indenture”) among SCF
RC Funding I LLC, as an Issuer (“SCFRCF I”), SCF RC Funding I LLC, as an Issuer
(“SCFRCF I”), SCF RC Funding I LLC, as an Issuer (“SCFRCF I”), and Citibank,
N.A., as Indenture Trustee (the “Trustee”); (b) the Amended and Restated
Property Management and Servicing Agreement dated as of July 11, 2017 among
SCFRCF I, as an Issuer, SCFRCF II, as an Issuer, and SCFRCF III, as an Issuer,
each Joining Party thereto, as an Issuer, the Borrower (f/k/a SCF Realty Capital
LLC), as Property Manager and Special Servicer, Midland Loan Services, a
Division of PNC Bank, National Association, as Back-Up Manager, and the Trustee;
(c) the Amended and Restated Performance Support Agreement dated as of July 11,
2017, by the Borrower (f/k/a SCF Realty Capital LLC), as support provider, for
the benefit of the Trustee, for the benefit of the Noteholders referred to
therein; (d) the Amended and Restated Series 2016-1 Supplement to Master
Indenture, dated as of July 11, 2017 (the “2016-1 Supplement”), among SCFRCF I,
SCFRCF II and the Trustee; (e) the Series 2017-1 Supplement to Amended and
Restated Master Indenture, dated as of July 11, 2017 (the “2017-1 Supplement”),
among SCFRCF I, SCFRCF II, SCFRCF II and the Trustee; (f) the Series 2016-1
Notes (as defined in the 2016-1 Supplement); (g) the Series 2017-1 Notes (as
defined in the 2017-1 Supplement); and (h) any other notes issued from time to
time pursuant to the Indenture, as amended, restated, supplemented or otherwise
modified from time to time (collectively, with the notes under clauses (f) and
(g), the “Master Trust Notes”).

 

37



--------------------------------------------------------------------------------

“State”: any state, commonwealth or territory of the United States of America,
in which the subject of such reference or any part thereof is located.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent REIT.

“Subsidiary Guarantor”: each Subsidiary of the Borrower that is or becomes a
party to the Guarantee Agreement.

“Supermajority Lenders”: at any time, the holders of more than 66 2⁄3% of the
Total Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Total Revolving Extensions of Credit of any Defaulting Lender
shall be disregarded in determining Supermajority Lenders at any time.

“Tangible Net Worth”: as of a given date, the stockholders’ equity of the Parent
REIT and its subsidiaries determined on a consolidated basis plus accumulated
depreciation and amortization, minus (to the extent included when determining
stockholders’ equity of the Parent REIT and its subsidiaries): (a) the amount of
any write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP (other than
lease intangible assets, net of lease intangible liabilities), all determined on
a consolidated basis.

“Total Asset Value”: at a given time, the sum (without duplication) of all of
the following of the Parent REIT and its subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

 

  (a) cash, cash equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien (other than Permitted Liens) or a
Negative Pledge (other than a Permitted Negative Pledge) or the disposition of
which is restricted in any way (other than Permitted Transfer Restrictions)) and
Marketable Securities; plus

 

  (b)

subject to the proviso below (i) prior to the first anniversary of the Closing
Date, for each Real Property Asset, an amount equal to the lesser of the
appraised value and the sum of the purchase price plus lease incentives of such
Real Property Asset, and (ii) thereafter, the sum of (x) for any Real Property
Asset owned or leased by the

 

38



--------------------------------------------------------------------------------

  Borrower and its subsidiaries for more than four fiscal quarters, the Net
Operating Income of such Real Property Asset for the fiscal quarter most
recently ended multiplied by four, divided by the applicable Capitalization Rate
for such asset and (y) for any Real Property Asset owned or leased by the
Borrower and its subsidiaries for less than four fiscal quarters, an amount
equal to the lesser of the appraised value and the sum of the purchase price
plus lease incentives of such Real Property Asset; plus

 

  (c) the GAAP book value of Mortgage Notes Receivable or notes receivable
(owned as of the end of the fiscal quarter most recently ended); plus

 

  (d) the lesser of (i) $10,000,000 and (ii) the aggregate sums expended on the
construction or redevelopment of improvements (including land acquisition costs)
with respect to properties on which construction or redevelopment has commenced
but has not yet been completed;

provided that, the aggregate amount of lease incentives included in clause
(b) above as of any date of determination shall not exceed $10.0 million.

The Parent REIT’s Ownership Share of assets held by Unconsolidated Joint
Ventures (excluding assets of the type described in the immediately preceding
clause (a)) shall be included in the calculation of Total Asset Value consistent
with the above described treatment for assets owned by the Parent REIT or a
consolidated subsidiary. For purposes of determining Total Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT, any
subsidiary or any Unconsolidated Joint Venture, as applicable, during the fiscal
quarter most recently ended shall be excluded from the calculation of Total
Asset Value.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Total Secured Recourse Indebtedness”: Consolidated Secured Debt of the Parent
REIT and its subsidiaries that is not Nonrecourse Indebtedness.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unconsolidated Joint Venture”: with respect to any Person, any other Person in
whom such Person holds an investment that is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person. Unless otherwise
specified, any reference to “Unconsolidated Joint Venture” shall mean an
Unconsolidated Joint Venture of the Parent REIT or its subsidiaries.

 

39



--------------------------------------------------------------------------------

“Unencumbered Interest Coverage Ratio”: for any period, the ratio of
(a) Unencumbered NOI of the Group Members for such period to (b) Consolidated
Unsecured Interest Expense of the Group Members for such period.

“Unencumbered Leverage Ratio”: on any date of determination, the ratio of
(a) Consolidated Unsecured Debt of the Group Members on such date to
(b) Eligible Unencumbered Pool Asset Value of the Eligible Unencumbered Assets
on such date.

“Unencumbered NOI”: for any period:

 

  (a) with respect to all Eligible Unencumbered Real Property Assets, Net
Operating Income for the most recent fiscal quarter ended from all such Eligible
Unencumbered Real Property Assets owned as of the end of such fiscal quarter and
owned for the full fiscal quarter most recently ended; plus

 

  (b) solely when calculating the Unencumbered Interest Coverage Ratio and
without duplication of amounts captured in clause (a) above, with respect to all
Eligible Unencumbered Real Property Assets owned as of the end of the most
recent fiscal quarter, but not for the full fiscal quarter, Net Operating Income
from all such assets; plus

 

  (c) solely when calculating the Unencumbered Interest Coverage Ratio, income
from Eligible Unencumbered Mortgage Notes Receivable and interest from notes
receivable.

“Unimproved Land”: land on which no development (other than improvements that
are not material and are temporary in nature) has occurred.

“USA PATRIOT Act”: the United and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56), as amended from time to time.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

40



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent REIT, the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified. Any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater. For example, if the relevant ratio is to be calculated to the
hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13. All calculations of financial ratios and other
similar calculations hereunder shall be for the Parent REIT and its Subsidiaries
on a consolidated basis; provided, that for any such calculations made with
reference to any period ending prior to the Closing Date, such calculations
shall be for the Pre-Conversion Borrower and its Subsidiaries on a consolidated
basis.

SECTION 2 AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENT

2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to make revolving credit
loans (the “Revolving Credit Loans”) to the Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding that will not cause (i) such Lender’s Revolving Credit
Percentage of the sum of the aggregate principal amount of all Revolving Credit
Loans then outstanding plus the L/C Obligations then outstanding to exceed the
amount of such Lender’s Revolving Credit Commitment or (ii) the Total Revolving
Extensions of Credit to exceed the Maximum Facility Availability at such time.
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.11, provided that no
Revolving Credit Loan shall be made as a Eurodollar Loan after the day that is
one month prior to the Revolving Credit Termination Date.

 

41



--------------------------------------------------------------------------------

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 11:00 A.M. (local time in New York City)
(i) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) on the Borrowing Date, in the case of Base Rate
Loans). Each borrowing of Revolving Credit Loans under the Revolving Credit
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
$1,000,000 or a whole multiple in excess thereof (or, if the lesser of (A) the
Borrowing Base and (B) the then aggregate Available Revolving Credit Commitments
is less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple in excess thereof. Upon receipt of any
such Borrowing Notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof. Each Revolving Credit Lender will
make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 1:00 P.M. (local time in New York
City) on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent in like funds as received
by the Administrative Agent.

2.3 [Intentionally Omitted]

2.4 [Intentionally Omitted]

2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the Closing Date until payment in full thereof, in each case,
at the rates per annum, and on the dates, set forth in Section 2.13.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Revolving Credit Loan made
hereunder and any Note evidencing such Revolving Credit Loan, the Type of such
Revolving Credit Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Revolving Credit Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Revolving Credit Lender’s share thereof.

 

42



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement; provided further, that in the
event of any conflict between the entries made in the Register and the accounts
of each Lender maintained pursuant to Section 2.5(b), the entries made in the
Register shall control.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Revolving Credit Loans of such
Lender, substantially in the form of Exhibit F (a “Revolving Credit Note”), with
appropriate insertions as to date and principal amount; provided, that delivery
of Notes shall not be a condition precedent to the occurrence of the Closing
Date or the making of the Loans or issuance of Letters of Credit on the Closing
Date.

2.6 Extension of Revolving Credit Termination Date. (a) During the period
commencing not more than 120 days prior to, and ending not less than 30 days
prior to, the original Revolving Credit Termination Date, the Borrower may
request an extension of the Revolving Credit Termination Date of up to one year
by delivering to the Administrative Agent a written notice (the “Extension
Request”), which the Administrative Agent shall distribute promptly to the
Lenders, provided that, the Revolving Credit Termination Date, as extended,
shall not be later than June 25, 2023.

(b) The extension of the Revolving Credit Termination Date shall become
automatically effective on the date on which the following conditions have been
satisfied:

(i) the Administrative Agent shall have received the Extension Request by the
time specified in Section 2.6(a) above;

(ii) no Default or Event of Default shall have occurred and be continuing either
on the date that the Borrower delivers the Extension Request, or on the original
Revolving Credit Termination Date immediately prior to or after giving effect to
such extension, provided that, the Borrower shall deliver (A) a certificate from
a Responsible Officer together with the Extension Request certifying that no
Default or Event of Default shall have occurred and be continuing on the date
the Borrower delivers such Extension Request and (B) on the original Revolving
Credit Termination Date, a certificate from a Responsible Officer certifying
that no Default or Event of Default shall have occurred and be continuing on the
original Revolving Credit Termination Date; and

(iii) the Borrower shall have paid to the Administrative Agent, for distribution
to each Lender, a one-time fee in an amount equal to 0.15% of the Revolving
Credit Commitment of such Lender on such date (or, if the Revolving Credit
Commitments have been terminated, the aggregate principal amount of the
Revolving Credit Loans then outstanding).

 

43



--------------------------------------------------------------------------------

2.7 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee (the
“Commitment Fee”) for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the applicable
Commitment Fee Rate on the average daily amount of the Available Revolving
Credit Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Credit Termination Date, commencing on the first
of such dates to occur after the Closing Date. If there is any change in the
Commitment Fee Rate during any quarter, the actual daily amount of the
Commitment Fee shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such quarter that such Commitment Fee Rate was
in effect.

(b) The Borrower agrees to pay to each Co-Syndication Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and
such Co-Syndication Agent.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.8 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Maximum Facility
Availability. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

2.9 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
required pursuant to Section 2.19), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M. (local time in New York City)
three Business Days prior thereto in the case of Eurodollar Loans and no later
than 11:00 A.M. (local time in New York City) one Business Day prior thereto in
the case of Base Rate Loans, which notice shall specify the date and amount of
such prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.18(h). Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

44



--------------------------------------------------------------------------------

2.10 Mandatory Prepayments. If at any date the Total Revolving Extensions of
Credit exceed the Maximum Facility Availability calculated as of such date, the
Borrower shall prepay the Loans and the outstanding Letters of Credit shall be
Cash Collateralized within three Business Days of such date in an aggregate
amount equal to or greater than such excess so that the Total Revolving
Extensions of Credit no longer exceed the Maximum Facility Availability as of
such date. Amounts to be applied in connection with prepayments made pursuant to
this Section shall be applied, first, to the prepayment of the Loans (without a
corresponding reduction of the Revolving Credit Commitments) and, second, to
Cash Collateralize the outstanding Letters of Credit.

2.11 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has, or the Required Lenders have, determined in
its or their sole discretion not to permit such conversions or (ii) after the
date that is one month prior to the Revolving Credit Termination Date (as in
effect from time to time). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Required
Lenders have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

2.12 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple in excess thereof and (b) no more than eight (8) Eurodollar
Tranches shall be outstanding at any one time.

 

45



--------------------------------------------------------------------------------

2.13 Interest Rates and Payment Dates

. (a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any Reimbursement Obligation or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum that is
equal to (i) in the case of the Loans, at the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
and (ii) in the case of Reimbursement Obligations, any interest payable on any
Loan or any other amount payable hereunder at a rate per annum equal to the rate
then applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.14 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.13(a) or (b).

2.15 Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

46



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to Eurodollar Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 2.15(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.15(a)(i) have not
arisen but the supervisor for the administrator of the Eurodollar Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. If such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

2.16 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Revolving Credit
Commitments of the Lenders, shall be made pro rata according to the Revolving
Credit Percentages of the Lenders. Each payment of interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.

 

47



--------------------------------------------------------------------------------

(c) The application of any payment of Loans (including mandatory prepayments but
excluding optional prepayments, which shall be applied as directed by the
Borrower) shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Loans (except in the case of Revolving Credit Loans
that are Base Rate Loans) shall be accompanied by accrued interest to the date
of such payment on the amount paid.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 pm, local time in
New York City, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by the Borrower after 2:00 pm,
local time in New York City, on any Business Day shall be deemed to have been on
the next following Business Day. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Revolving Credit Lender prior to a borrowing of Revolving Credit Loans that such
Revolving Credit Lender will not make the amount that would constitute its share
of such borrowing available to the Administrative Agent, the Administrative
Agent may assume that such Revolving Credit Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Revolving Credit Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon at
a rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Revolving Credit
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Revolving Credit Lender
with respect to any amounts owing under this paragraph shall be conclusive in
the absence of manifest error. If such Revolving Credit Lender’s share of such
borrowing is not made available to the Administrative Agent by such Revolving
Credit Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Base Rate Loans, on demand, from the
Borrower.

 

48



--------------------------------------------------------------------------------

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment of Revolving Credit Loans due to be
made by the Borrower hereunder that the Borrower will not make such payment to
the Administrative Agent, the Administrative Agent may assume that the Borrower
is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the Revolving
Credit Lenders their respective pro rata shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Revolving Credit Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

(g) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8.1(f), or otherwise) (the amount of such
payment, the “Lender Payment Amount”) for the account of any Lender (whether in
such Lender’s capacity as a Revolving Credit Lender or L/C Participant), and at
the time of such receipt such Lender, in its capacity as L/C Participant, is in
default in any of its obligations pursuant to Section 3.4(a) (the amount of such
obligations in default, the “Defaulted Amount”), the Administrative Agent may
withhold from the Lender Payment Amount an amount up to the Defaulted Amount,
and apply the amount so withheld toward payment to the relevant Issuing Lender
of the Defaulted Amount or, if applicable, toward reimbursement of any other
Person that has previously reimbursed such Issuing Lender for the Defaulted
Amount.

2.17 Requirements of Law. (a) If any Change in Law:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes imposed on amounts payable by the
Borrower under this Agreement, taxes expressly excluded under the provisions of
Section 2.18 in defining “Non-Excluded Taxes” or Other Taxes covered by
Section 2.18);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount

 

49



--------------------------------------------------------------------------------

receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable as reasonably determined by such Lender (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and
substantially consistent with similarly situated customers of such Lender under
agreements having provisions similar to this Section 2.17(a) after consideration
of such factors as such Lender then reasonably determines to be relevant). If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements or in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the Closing
Date shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such Change in Law or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction as
reasonably determined by such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and substantially consistent
with similarly situated customers of such Lender under agreements having
provisions similar to this Section 2.17(b) after consideration of such factors
as such Lender then reasonably determines to be relevant).

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.18 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes (however denominated), branch profit taxes, and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender as a
result of a present or former connection between such Agent or such Lender and
the

 

50



--------------------------------------------------------------------------------

jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising from such Agent’s or such Lender’s having executed, delivered
or performed its obligations or received a payment under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, this Agreement or any other Loan Document, or sold or assigned an
interest in this Agreement or any other Loan Document); (ii) taxes that are
attributable to such Lender’s or the Administrative Agent’s failure to comply
with the requirements of paragraph (e) or (f) of this Section; (iii) taxes that
are United States withholding taxes imposed on amounts payable to such Lender at
the time such Lender becomes a party to this Agreement, except to the extent
that such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such deduction or
withholding pursuant to this Section 2.18; or (iv) any withholding taxes imposed
under FATCA. If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender or the Administrative Agent, as the
case may be, within ten days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18(c)) payable or paid by
the Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure, except to the extent that any such amounts are compensated for by
an increased payment under Section 2.18(a). The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

51



--------------------------------------------------------------------------------

(e) Each Lender shall deliver documentation and information to the Borrower and
the Administrative Agent, at the times and in form required by applicable law or
reasonably requested by the Borrower or the Administrative Agent, sufficient to
permit the Borrower or the Administrative Agent to determine whether or not
payments made with respect to this Agreement or any other Loan Documents are
subject to taxes, and, if applicable, the required rate of withholding or
deduction. However, a Lender shall not be required to deliver any documentation
or information pursuant to this paragraph that such Lender is not legally able
to deliver. A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the laws of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not subject such Lender to any material unreimbursed cost or expense, and would
not materially prejudice the legal or commercial position of such Lender.

(f) Any Lender (or Transferee) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent Internal Revenue Service Form W-9 certifying that such
Person is exempt from United States federal backup withholding Tax. Each Lender
(or Transferee) that in not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant that
would be Non-U.S. Lender if it were a Lender (each, a “Non-U.S. Participant”),
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E,
Form W-8ECI, Form W-8IMY (together with all required supporting documentation),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable, and a Form W-8BEN or Form W-8BEN-E,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Non-U.S. Participant, on or before the date
such Non-U.S. Participant purchases the related participation). In addition,
each Non-U.S. Lender (and Non-U.S. Participant) shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender (and Non-U.S. Participant). Each Non-U.S. Lender shall
promptly notify the Borrower (or, in the case of a Non-U.S. Participant, the
Lender from which the related participation shall have been purchased) at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

52



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document or the Administrative
Agent would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender or the Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
(or the Administrative Agent) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender and the Administrative Agent has complied with such Lender’s and the
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.19 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period

 

53



--------------------------------------------------------------------------------

from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.20 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18(h).

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to
Section 2.17, 2.18(a) or 2.20.

2.22 Replacement of Lenders under Certain Circumstances. (a) The Borrower shall
be permitted to replace any Lender that (i) requests reimbursement for amounts
owing pursuant to Section 2.17 or 2.18 or gives a notice of illegality pursuant
to Section 2.20, (ii) is a Defaulting Lender or (iii) is a Non-Consenting Lender
(as defined below) with a replacement financial institution; provided that
(A) such replacement does not conflict with any Requirement of Law, (B) no Event
of Default under Section 8.1(a) or 8.1(f) shall have occurred and be continuing
at the time of such replacement, (C) prior to any such replacement, such Lender
shall have taken no action under Section 2.21 so as to eliminate the continued
need for payment of amounts owing pursuant to Section 2.17 or 2.18 or to
eliminate the illegality referred to in such notice of illegality given pursuant
to Section 2.20, (D) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (E) the Borrower shall be liable to such replaced
Lender under Section 2.18(h) (as though Section 2.18(h) were applicable) if any
Eurodollar Loan owing to

 

54



--------------------------------------------------------------------------------

such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (F) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (G) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(H) the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.17 or 2.18, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, and (I) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment requires the agreement of the Supermajority Lenders, all Lenders or
all affected Lenders in accordance with the terms of Section 10.1 and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

(c) Each party hereto agrees that (i) an assignment required pursuant to this
Section 2.22 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

2.23 Incremental Borrowings. (a) At any time after the Closing Date, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may,
by delivery of a Revolving Commitment Increase Notice to the Administrative
Agent, which notice shall promptly be copied by the Administrative Agent to each
Lender, request an increase in the Total Revolving Credit Commitments pursuant
to a Revolving Commitment Increase Notice. The Borrower may request any such
increases in an aggregate principal amount up to $200,000,000; provided that,
(i) each such Revolving Offered Increase Amount shall be in a minimum amount of
not less than $10,000,000 and (ii) at no time shall the Total Revolving Credit
Commitments (as so increased) exceed $500,000,000.

(b) The Borrower shall (A) first, offer each of the Revolving Credit Lenders the
opportunity to provide a pro rata portion of any Revolving Offered Increase
Amount pursuant to Section 2.23(d) below, (B) second, offer each of the
Revolving Credit Lenders the opportunity to provide all or a portion of any
Revolving Offered Increase Amount not otherwise accepted by the other Revolving
Credit Lenders (pursuant to clause (A) above) pursuant to Section 2.23(c) below
and (C) third, with the consent of each Issuing Lender and the Administrative
Agent (which consent shall not be unreasonably withheld), offer one or more
additional banks, financial institutions or other entities the opportunity to
provide all or a portion of such Revolving Offered Increase Amount not accepted
by the Revolving Credit Lenders

 

55



--------------------------------------------------------------------------------

pursuant to Section 2.23(c) below. Each Revolving Commitment Increase Notice
shall specify which banks, financial institutions or other entities the Borrower
desires to provide such Revolving Offered Increase Amount not accepted by the
Revolving Credit Lenders. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify the Revolving Credit Lenders, and, if the
Revolving Credit Lenders do not accept the entire Revolving Offered Increase
Amount, such banks, financial institutions or other entities shall be offered
the opportunity to provide the portion of the Revolving Offered Increase Amount
not accepted by the Revolving Credit Lenders.

(c) Any additional bank, financial institution or other entity that the Borrower
selects to offer participation in any increased Total Revolving Credit
Commitments and that elects to become a party to this Agreement and provide a
Revolving Credit Commitment in an amount so offered and accepted by it pursuant
to Section 2.23(d) shall execute a New Lender Supplement substantially in the
form of Exhibit I, with the Borrower, each Issuing Lender and the Administrative
Agent, whereupon such bank, financial institution or other entity (herein called
a “New Revolving Credit Lender”) shall become a Revolving Credit Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, provided that, the
Revolving Credit Commitment of any such New Revolving Credit Lender shall be in
an amount not less than $5,000,000.

(d) Any Revolving Credit Lender that accepts an offer to it by the Borrower to
increase its Revolving Credit Commitment pursuant to this Section 2.23(d) shall,
in each case, execute a Commitment Increase Supplement substantially in the form
of Exhibit J (each, a “Commitment Increase Supplement”), with the Borrower, each
Issuing Lender and the Administrative Agent, whereupon such Revolving Credit
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Credit Commitment as so increased.

(e) On any Revolving Credit Increase Effective Date, (A) each bank, financial
institution or other entity that is a New Revolving Credit Lender pursuant
Section 2.23(c) or any Revolving Credit Lender that has increased its Revolving
Credit Commitment pursuant to Section 2.23(d) shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Credit Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other relevant Revolving Credit Lenders, each Revolving Credit Lender’s portion
of the outstanding Revolving Credit Loans of all the Lenders to equal its
Revolving Credit Percentage of such Revolving Credit Loans and (B) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Credit
Loans of all the Revolving Credit Lenders to equal its Revolving Credit
Percentage of such outstanding Revolving Credit Loans as of the date of any
increase in the Revolving Credit Commitments (with such reborrowing to consist
of the Types of Loans, with related Interest Periods if applicable, specified in
a notice delivered by the Borrower in accordance with the requirements of
Section 2.2). The deemed payments made pursuant to clause (B) of the immediately
preceding sentence in respect of each Eurodollar Loan shall be subject to
indemnification by the Borrower pursuant to the provisions of Section (h) if the
deemed payment occurs other than on the last day of the related Interest
Periods.

 

56



--------------------------------------------------------------------------------

(f) The increase in the Revolving Credit Commitments provided pursuant to this
Section 2.23 shall be effective on the date (the “Revolving Credit Increase
Effective Date”) the Administrative Agent receives satisfactory legal opinions
(which shall include, for the avoidance of doubt, an opinion that such increase
in Revolving Credit Commitments does not contravene this Agreement as of the
date of such increase), board resolutions and other closing documents deemed
reasonably necessary by the Administrative Agent in connection with such
increase; provided that, immediately prior to and after giving effect to such
increase, (A) no Default or Event of Default shall have occurred and be
continuing, (B) each of the Parent REIT and the Borrower is in pro forma
compliance with Section 7.1, such determination of pro forma compliance to be
based on the then outstanding principal amount of Loans, (C) after giving effect
to the such increase in the Revolving Credit Commitments, the aggregate amount
of Revolving Credit Loans and Letters of Credit then outstanding does not exceed
the Maximum Facility Availability and (D) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, provided that, (x) to the extent that any such
representation or warranty relates to a specific earlier date, they shall be
true and correct as of such earlier date, (y) to the extent that such
representation or warranty relates to an Eligible Unencumbered Asset being
removed from the Borrowing Base, the representation and warranties shall be true
and correct without regard to such removed Eligible Unencumbered Asset and
(z) to the extent that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates. For the avoidance of doubt, no
increase in the Revolving Credit Commitments pursuant to this Section 2.23 shall
require, as a condition to its effectiveness, the signature of, or any consent
or approval from, any Lender that is not obligated to increase its Revolving
Credit Commitments pursuant to a Commitment Increase Supplement.

(g) Notwithstanding anything to the contrary in this Section 2.23, (i) in no
event may the Borrower deliver more than two Revolving Commitment Increase
Notices and (ii) no Lender shall have any obligation to increase its Revolving
Credit Commitment unless it agrees to do so in its sole discretion.

2.24 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

57



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Lender hereunder; third, to Cash Collateralize the Issuing Lenders’
Fronting Exposure with respect to such Defaulting Lender; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the Issuing Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Revolving Credit Commitments
without giving effect to Section 2.24(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.3(a) with respect to Letters of Credit for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral.

 

58



--------------------------------------------------------------------------------

(C) With respect to any fee on account of Letters of Credit not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 10.18 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Lenders’ Fronting Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

59



--------------------------------------------------------------------------------

2.25 Borrowing Base. (a) Upon any asset ceasing to qualify as an Eligible
Unencumbered Real Property Asset, an Eligible Unencumbered Mortgage Note
Receivable or an Eligible Unencumbered Other Asset, such asset shall immediately
be removed from the calculation of the Borrowing Base.

(b) Any Eligible Unencumbered Asset may be removed from the Borrowing Base at
the option of the Borrower, provided that, (x) no Default or Event of Default
shall have occurred and be continuing immediately prior to and after giving
effect to such removal, and (y) the Borrower delivers to the Administrative
Agent no later than five Business Days prior to date on which such removal is to
be effective, (i) notice of such removal together with a statement that no
Default or Event of Default has occurred and is continuing immediately prior to
and after giving effect to such removal, the identity of the such asset being
removed, and a calculation of the value attributable to such Eligible
Unencumbered Asset and (ii) a pro forma Compliance Certificate demonstrating,
after giving effect to such removal, compliance with the covenants set forth in
Section 7.1.

(c) Notwithstanding anything herein to the contrary, the Borrower may not remove
any Mortgage Note Receivable or intercompany loan (such as a master loan
agreement or a note issued pursuant thereto) from the calculation of the
Borrowing Base if such document relates to any other Eligible Unencumbered
Asset.

SECTION 3 LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4(a), agrees to issue standby letters of credit (the “Letters
of Credit”) for the account of the Borrower or its Subsidiaries on any Business
Day during the Revolving Credit Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided, that (x) no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations in respect of Letters of Credit
issued by such Issuing Lender would exceed such Issuing Lender’s L/C Commitment,
(ii) the L/C Obligations would exceed the L/C Sublimit, (iii) the Total
Revolving Extensions of Credit would exceed the Maximum Facility Availability at
such time or (iv) the L/C Obligations in respect of Letters of Credit issued by
such Issuing Lender, together with the aggregate principal amount of its other
outstanding Revolving Credit Loans hereunder, would exceed such Issuing Lender’s
Revolving Credit Commitment then in effect and (y) the Borrower shall alternate
the selection of the applicable Issuing Lender based on the number and size of
the Letters of Credit requested by the Borrower in order for each Issuing Lender
to be selected for the issuance of Letters of Credit on an equivalent
basis.    Each Letter of Credit shall (A) be denominated in Dollars and
(B) expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that (i) if the Borrower requests that any
Letter of Credit have an expiration date after the Maturity Date, it is
understood and agreed that such Letter of Credit shall only be issued, amended,
renewed or extended, as applicable, if agreed to by the applicable Issuing
Lender and the Administrative Agent in their sole discretion and (ii) to the
extent that any Letter of Credit shall have an expiration date after the
Maturity Date, subject in all cases to the immediately preceding

 

60



--------------------------------------------------------------------------------

clause (i), such Letter of Credit may expire on the date that is one year after
the Maturity Date if the Borrower has provided Cash Collateral therefor in an
amount equal to 105% of the face amount of such Letter of Credit no later than
the Maturity Date; provided, further that any Letter of Credit with a one-year
term may provide for the automatic renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above unless the conditions set forth in the immediately preceding proviso
are met).

(b) Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, no Issuing Lender shall at any time be obligated to
issue, amend, extend, renew or increase any Letter of Credit hereunder if such
issuance, amendment, extension or increase would conflict with, or cause such
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law or one or more of the applicable Issuing Lender’s
policies (now or hereafter in effect) applicable to letters of credit.

(c) For the avoidance of doubt, any Letters of Credit issued by any Issuing
Lender shall be limited to standby letters of credit.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Concurrently with the delivery of an Application to an Issuing
Lender, the Borrower shall deliver a copy thereof to the Administrative Agent.
Upon receipt of any Application, the applicable Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 0.125% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date.

 

61



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each drawing paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a drawing is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such drawing, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section Section 5, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other L/C Participant or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans. A certificate of the
Administrative Agent submitted on behalf of an Issuing Lender to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

 

62



--------------------------------------------------------------------------------

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, on or before the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a drawing
presented under any Letter of Credit and paid by such Issuing Lender, for the
amount of (a) such drawing so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Payment Amount”). Each such payment shall be
made to such Issuing Lender at its address for notices specified herein in
lawful money of the United States of America and in immediately available funds.
Interest shall be payable on each Payment Amount from the date of the applicable
drawing until payment in full at the rate set forth in (i) until the second
Business Day following the date of the applicable drawing, Section 2.13(b) and
(ii) thereafter, Section 2.13(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8.1(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 2.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this
Section Section 3 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent

 

63



--------------------------------------------------------------------------------

or forged, or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender. The
Borrower agrees that any action taken or omitted by an Issuing Lender under or
in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If compliant documents shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall within the
period stipulated by the terms and conditions of such Letter of Credit examine
such compliant documents. After such examinination, the relevant Issuing Lender
shall promptly notify the Borrower and the Administrative Agent in writing of
such demand for payment and if such Issuing Lender has made or will make payment
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing
Lender with respect to any such payment. The responsibility of the relevant
Issuing Lender to the Borrower in connection with compliant documents presented
for payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in substantial conformity with the requirements of such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this
Section Section 3, the provisions of this Section 3 shall apply.

3.9 Resignation of an Issuing Lender. Any Issuing Lender may resign upon
30 days’ notice to the Administrative Agent, the Lenders and the Borrower. In
the event of any such resignation, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender hereunder by written agreement
among the Borrower, the Administrative Agent, such successor Issuing Lender and
the resigning Issuing Lender (provided that the resigning Issuing Lender shall
not be required to execute or deliver any written agreement if the resigning
Issuing Lender has no Letters of Credit or Reimbursement Obligations
outstanding); provided that, the failure by the Borrower to appoint a successor
shall not affect the resignation of such Issuing Lender. On the date of
effectiveness of such resignation, the Borrower shall pay all accrued and unpaid
fees to the resigning Issuing Lender pursuant to Section 3.3. Any Issuing Lender
resigning hereunder, (i) shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender set forth in this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation, including the right to require the Lenders to make
Loans pursuant to Section 3.5 or to purchase participations in outstanding
Letters of Credit pursuant to Section 3.4, but, after receipt by the
Administrative

 

64



--------------------------------------------------------------------------------

Agent, the Lenders and the Borrower of notice of resignation from such Issuing
Lender, such Issuing Lender shall not be required, and shall be discharged from
its obligations, to issue additional Letters of Credit or extend or increase the
amount of Letters of Credit then outstanding, without affecting its rights and
obligations with respect to Letters of Credit previously issued by it and
(ii) the provisions of Sections 2.17, 2.18 and 10.5 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Issuing
Lender under this Agreement. Upon the appointment of a successor Issuing Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the resigning Issuing Lender and (b) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such resigning Issuing Lender. In the event
that the Borrower does not appoint a successor Issuing Lender to replace a
resigning Issuing Lender, on the effective date of such resigning Issuing
Lender’s resignation, (x) such Issuing Lender’s L/C Commitment shall
automatically terminate and (y) the L/C Sublimit shall automatically be reduced
by an amount equal to such Issuing Lender’s L/C Commitment until the Borrower
appoints a successor Issuing Lender, if any, in accordance with this
Section 3.9, provided that, the aggregate L/C Commitments of all Issuing Lenders
shall not exceed the L/C Sublimit. The Administrative Agent shall notify the
Revolving Credit Lenders of any such resignation or replacement of an Issuing
Lender.

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Parent REIT and
the Borrower hereby jointly and severally represent and warrant to each Agent
and each Lender that:

4.1 Financial Condition (a) The unaudited pro forma consolidated balance sheet
of the Essential Properties Realty Trust, LLC (as predecessor in interest to the
Borrower, the “Pre-Conversion Borrower”) and its consolidated Subsidiaries as at
March 31, 2018 (including the notes thereto) as prepared and filed in connection
with the Parent REIT IPO (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (i) any Loans to be made on the
Closing Date and the use of proceeds thereof and (ii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Parent REIT as of the
date of delivery thereof, and presents fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at March 31, 2018, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of the Pre-Conversion Borrower as at
December 31, 2017 and December 31, 2016 and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Ernst & Young LLP, copies of
which have heretofore been furnished to each Lender, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.

 

65



--------------------------------------------------------------------------------

(c) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). The Group Members do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that are not reflected in the most recent financial statements referred to
in this Section 4.1. During the period from December 31, 2017 to and including
the date hereof there has been no Disposition by the Parent REIT and its
Subsidiaries of any material part of its business or Property.

4.2 No Change. Since December 31, 2017 there has been no event or circumstances
that either individually or in the aggregate has had or would reasonably be
expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law . Each of the Group Members (i) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate power and authority,
and the legal right and all material governmental licenses, authorizations,
consents and approvals necessary to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except in the case of clauses (iii) and (iv) to the extent that the failure
to so qualify or comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Corporate Power; Authorization; Enforceable Obligations . Each Loan Party
has the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices described
in Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

66



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not violate any material
Requirement of Law or any material Contractual Obligation of any Group Member
and (b) will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (except, in the case of Liens on
properties or assets that are not Eligible Unencumbered Assets, any such Lien
that could not reasonably be expected to have a Material Adverse Effect). No
Requirement of Law or Contractual Obligation applicable to any Group Member
could reasonably be expected to have a Material Adverse Effect.

4.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Parent REIT or the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
(b) with respect to the ability of the Group Members, taken as a whole, to
perform their obligations hereunder, or (c) that could reasonably be expected to
have a Material Adverse Effect.

4.7 No Default. None of the Group Members is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

4.8 Ownership of Property; Liens. (a) Each of the Group Members has good record
and marketable title, and with respect to the Eligible Unencumbered Assets,
title in fee simple to, or a valid leasehold interest in, all its Real Property,
and good title to, or a valid leasehold interest in, all its other Property, and
none of such Property is subject to any Lien except as permitted by Section 7.3
or (in the case of any Property other than an Eligible Unencumbered Asset) as
could otherwise be expected to have a Material Adverse Effect. Such Liens in the
aggregate do not materially and adversely affect the value, operation or use of
the applicable Real Property (as currently used) or the Borrower’s ability to
repay the Loans.

(b) No Loan Party has received written notice of the assertion of any material
valid claim by anyone adverse to any such Loan Party’s ownership or leasehold
rights in and to any Eligible Unencumbered Asset (except as disclosed in writing
and approved by the Required Lenders).

4.9 Intellectual Property. Each of the Group Members owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Parent REIT or the Borrower know of any valid basis for any such claim. The
use of Intellectual Property by the Group Members does not infringe on the
rights of any Person in any material respect.

 

67



--------------------------------------------------------------------------------

4.10 Taxes. Each of the Group Members has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than any taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the
applicable Group Member, as the case may be); and no tax Lien has been filed,
and, to the knowledge of the Parent REIT and the Borrower, no claim is being
asserted, with respect to any tax, fee or other charge.

4.11 Federal Regulations. (a) No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

(b) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing of carrying margin stock.

4.12 Labor Matters. There are no strikes or other labor disputes against any
Group Member or involving the operations of the Eligible Unencumbered Assets
pending or, to the knowledge of the Parent REIT or the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. Hours worked by and payments made to employees of the
Group Members have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters that (individually
or in the aggregate) could reasonably be expected to have a Material Adverse
Effect. All payments due from the Group Members on account of employee health
and welfare insurance, including payments in respect of employees, that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Group Members.

4.13 ERISA. Except as could not reasonably be expected to have a Material
Adverse Effect, neither a Reportable Event nor a failure to meet the minimum
funding standards and benefit limitations of Section 412, 430 or 436 of the Code
with respect to any Single Employer Plan (whether or not waived) has occurred
during the period of ownership of any of the Eligible Unencumbered Assets by a
Group Member or Affiliate, and each Plan has complied in all material respects
with the applicable provisions of ERISA and the Code. Except as could not
reasonably be expected to have a Material Adverse Effect, no termination of a
Single Employer Plan has occurred for which any liability remains outstanding,
and no Lien with respect to the Borrower in favor of the PBGC or a Plan has
arisen. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect on account
of liability under ERISA. Except as could not be reasonably expected to have a
Material Adverse Effect, no such Multiemployer Plan is, to the knowledge of
Borrower or any Commonly Controlled Entity, Insolvent.

 

68



--------------------------------------------------------------------------------

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the Parent REIT and the Borrower on the Closing Date.
Schedule 4.15 sets forth as of the Closing Date the name and jurisdiction of
incorporation, formation or organization, as applicable, of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
each Group Member.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Group Member, except as disclosed on Schedule 4.15.

4.16 Use of Proceeds. The proceeds of the Revolving Credit Loans and the Letters
of Credit after the Closing Date shall be used for general corporate purposes,
including to refinance existing Indebtedness, and funding acquisitions,
redevelopment and expansion.

4.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
the payment of a Material Environmental Amount:

(a) Each of the Group Members and all Real Property and facilities owned,
leased, or otherwise operated by them: (i) is, and within the period of all
applicable statutes of limitation has been to the knowledge of the Borrower, in
compliance with all applicable Environmental Laws; (ii) holds or as applicable
is covered by all Environmental Permits (each of which is in full force and
effect) required by applicable Environmental Law for its current or intended
operations; (iii) is, and within the period of all applicable statutes of
limitation has been, to the knowledge of the Borrower, in compliance with all
applicable Environmental Permits; and (iv) to the extent within the control of
the Borrower and its Subsidiaries: each of such Environmental Permits will be
timely renewed and complied with and additional Environmental Permits that are
required by applicable Environmental Law will be timely obtained and complied
with, without material expense; and compliance with any Environmental Law that
is or is expected to become applicable to it will be timely attained and
maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, or in any
Real Property or facilities now or, to the knowledge of the Borrower, formerly
owned, leased or operated by any Group Member, or, to the knowledge of the
Borrower, at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability or obligations of any Group Member under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations, or (iii) impair the fair saleable value
of any Real Property owned or leased by any Group Member.

 

69



--------------------------------------------------------------------------------

(c) There is no judicial, administrative, or arbitral proceeding (including any
written notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of any
Group Member, threatened.

(d) No Group Member has received any written notice of, or has any knowledge of,
any Environmental Claim or any completed, pending, or to the knowledge of any
Group Member, proposed or threatened investigation or inquiry, concerning the
presence or release of any Materials of Environmental Concern at any Real
Property or facilities owned, leased, or otherwise operated by it.

(e) None of the Group Members has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

(f) None of the Group Members, or as applicable any Real Property or facilities
owned, leased, or otherwise operated by them, has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.

(g) None of the Group Members has expressly assumed or retained, by contract,
conduct or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.

(h) No Eligible Unencumbered Real Property Asset or any other Real Property
owned by or leased to a Group Member is subject to any liens imposed pursuant to
Environmental Law.

4.18 Accuracy of Information, etc. (a) No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein, taken as a whole,
not misleading in light of the circumstances under which such statements are
made. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, is subject to significant
uncertainties and

 

70



--------------------------------------------------------------------------------

contingencies and that actual results during the period or periods covered by
any such information may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized.
There is no fact known to any Loan Party that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Agents and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

4.19 [Intentionally Omitted].

4.20 Solvency. The Loan Parties, taken as a whole, are, and after giving effect
to the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be, Solvent.

4.21 [Intentionally Omitted].

4.22 REIT Status; Borrower Tax Status. The Parent REIT has been organized and
operated in a manner that has allowed it to qualify for REIT Status commencing
with its taxable year ending December 31, 2018 and it will meet the requirements
for REIT Status. The Borrower is not an association taxable as a corporation
under the Code.

4.23 Insurance. The Group Members maintain, or cause their tenants to maintain,
with financially sound and reputable insurance companies insurance on all their
Properties in at least such amounts and against such risks (but including in any
event public liability and business interruption) as are usually insured against
in the same general area by companies engaged in the same or a similar business,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.24 [Intentionally Omitted].

4.25 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(a) No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, has,
directly or indirectly (i) engaged in business dealings with any party listed on
U.S. or applicable non-U.S. restricted party lists, including the Specially
Designated Nationals List or other similar lists maintained by OFAC, or in any
related Executive Order issued by the President, (ii) conducted business
dealings with a party, subject to sanctions administered by U.S. or applicable
non-U.S. governmental agencies, including OFAC or (iii) derived income from
business dealings with a party, subject to sanctions administered by U.S. or
applicable non-U.S. governmental agencies, including OFAC.

(b) No Group Member or REIT Controlled Affiliate has derived any of its assets
in violation of the anti-money laundering or anti-terrorism laws or regulations
of the United States or any applicable foreign jurisdiction, including but not
limited to the USA PATRIOT Act, the Money Laundering Control Act, the Bank
Secrecy Act and any related Executive Order issued by the President.

 

71



--------------------------------------------------------------------------------

(c) No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees or agents, has
failed to comply with applicable anti-bribery and anti-corruption laws and
regulations (including the FCPA), including failing to comply in any manner that
may result in the forfeiture of any Eligible Unencumbered Asset or the proceeds
of the Loans or a claim of forfeiture of any Eligible Unencumbered Asset or the
proceeds of the Loans.

(d) No Group Member or REIT Controlled Affiliate, nor to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, is a
Person (1) subject to sanctions administered by the United States, including
being listed on the Specially Designated Nationals List or other similar lists
maintained by OFAC, or in any related Executive Order issued by the President,
(2) located, organized or resident in a country or territory that is subject to
sanctions administered by OFAC, or (3) controlled by any Person or Persons
described in the foregoing clause (1) or clause (2).

(e) No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, shall
lend, contribute or otherwise make available the proceeds of the Loans to any
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of sanctions
administered by the United States.

4.26 Acquisition of Eligible Unencumbered Assets. The Eligible Unencumbered
Assets were originated or purchased, as applicable, by the Borrower or one of
its Subsidiaries and the origination, acquisition and collection practices used
by the Borrower and its Subsidiaries with respect to the Eligible Unencumbered
Assets have been, in all material respects, conducted in compliance with all
applicable Requirements of Law, and proper, prudent and customary in the
mortgage loan and real estate investment origination business. The servicing of
each of the Eligible Unencumbered Assets has been, in all material respects,
conducted in compliance with all applicable Requirements of Law, and proper,
prudent and customary in the mortgage loan and real estate investment business.

4.27 Eligible Unencumbered Assets. Each asset included in the Borrowing Base
meets all criteria for being an Eligible Unencumbered Real Property Asset, an
Eligible Unencumbered Mortgage Note Receivable or an Eligible Unencumbered Other
Asset, as applicable.

SECTION 5 CONDITIONS PRECEDENT

5.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction or waiver of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Parent
REIT and the Borrower, (ii) the Guarantee Agreement, executed and delivered by a
duly authorized officer of the Parent REIT and each Subsidiary Guarantor and
(iii) an executed counterpart to this Agreement executed and delivered by each
Lender.

 

72



--------------------------------------------------------------------------------

(b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Pre-Conversion Borrower for the 2016 and 2017 fiscal years,
and (iii) unaudited interim consolidated financial statements of the
Pre-Conversion Borrower or Borrower (as applicable) and its consolidated
Subsidiaries for each quarterly period ended subsequent to the date of the
latest applicable financial statements delivered pursuant to clause (ii) of this
paragraph as to which such financial statements are available; and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries, as reflected in the financial
statements or projections delivered to the Agents and the Lenders prior to the
Closing Date.

(c) Fees. The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), at least two days prior to the Closing Date.

(d) Solvency Analysis. The Lenders shall have received a reasonably satisfactory
solvency analysis certified by the chief executive officer of the Borrower’s
general partner, on behalf of the Borrower, which shall document the solvency of
the Borrower and its Subsidiaries considered as a whole after giving effect to
the transactions contemplated hereby (including the IPO, the Revolving Credit
Commitments and the use of the proceeds thereof).

(e) Appraisals and Purchase Agreements. The Administrative Agent shall have
received, in respect of each Eligible Unencumbered Real Property Asset, (i) an
Appraisal or (ii) a purchase agreement memorializing the purchase price of such
Eligible Unencumbered Real Property Asset, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(g) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of counsel to the Group Members, in form and substance reasonably
acceptable to the Administrative Agent. Such legal opinions shall cover such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.

(h) USA PATRIOT Act. The Lenders shall have received, at least three days prior
to the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, to the extent requested at least five days prior to the Closing Date.

 

73



--------------------------------------------------------------------------------

(i) No Litigation. There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Loan Parties in a materially
adverse manner or any transaction contemplated hereby, or that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any transaction contemplated hereby or on the ability of the Loan Parties, taken
as a whole, to perform their obligations under the Loan Documents.

(j) No Material Adverse Effect. No event or condition shall have occurred since
the date of the Group Members’ most recent audited financial statements
delivered to the Administrative Agent which has or would reasonably be expected
to have a Material Adverse Effect.

(k) Borrowing Base Certificate. The Administrative Agent and the Lenders shall
have received a Borrowing Base Certificate dated as of the Closing Date.

(l) Compliance Certificate. The Administrative Agent shall have received a
Compliance Certificate dated as of the date of the Closing Date demonstrating
pro-forma compliance with each of the covenants set forth in Section 7.1 as of
the most recent calendar quarter of the Borrower for which the Borrower has
provided financial statements (it being acknowledged and agreed that such
financial statements shall be for the Pre-Conversion Borrower and its
Subsidiaries, on a consolidated basis) .

(m) Corporate Documents. The Administrative Agent shall have received:

(i) for the Borrower and each Guarantor a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or any
Guarantor and its qualification to do business or good standing, as applicable,
as in effect on such date of certification;

(ii) copies of resolutions of the Board of Directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings hereunder; and

(iii) an incumbency certificate, dated as of the Closing Date, certified by a
duly authorized officer of each Loan Party and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name of and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party.

 

74



--------------------------------------------------------------------------------

(n) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Closing Date as if made on and
as of such date, provided that, (x) to the extent that any such representation
or warranty relates to a specific earlier date, they shall be true and correct
in all material respects as of such earlier date, and (y) to the extent that any
such representation and warranty is qualified as to “materiality”, “Material
Adverse Effect” or similar language, such representation or warranty shall be
true and correct in all respects on such respective dates.

(o) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the transactions to
occur on such date.

(p) Initial Public Offering. (i) The (A) initial public offering of the common
Capital Stock of the Parent REIT, (B) registration of the common Capital Stock
of the Parent REIT on a national exchange and (C) registration of the Parent
REIT as a public company with the SEC (collectively, the “Parent REIT IPO”) and
(ii) the receipt by the Borrower of gross cash proceeds of at least $350,000,000
from the Parent REIT IPO shall each have occurred.

(q) USA PATRIOT Act. At least five days prior to the Closing Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, shall deliver a Beneficial Ownership Certification in relation to
such Borrower.

(r) Refinancing. All outstanding Indebtedness of the Loan Parties under the
Existing Warehouse Line shall have been repaid in full (other than contingent
indemnification obligations not yet due and payable), all commitments thereunder
shall have been terminated, together with accrued interest thereon (including,
without limitation, any prepayment premium), and all amounts owing in respect of
such Indebtedness shall have been repaid in full, and the Administrative Agent
shall have received evidence in form, scope and substance reasonably
satisfactory to it that the matters set forth in this subsection (r) have been
satisfied at such time, including, without limitation, delivery of an executed
payoff letter or agreement. In addition, the creditors under such Indebtedness
shall have terminated and released any applicable Liens on the Capital Stock of
and assets owned by the Parent REIT and its Subsidiaries, and the Administrative
Agent shall have received all such releases as may have been reasonably
requested by the Administrative Agent, which releases shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(s) Other. The Administrative Agent shall have received such other documents,
instruments, certificates, assurances, consents and approvals as the
Administrative Agent shall have reasonably requested.

 

75



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction or waiver of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct as
of such earlier date, (y) to the extent that such representation or warranty
relates to an Eligible Unencumbered Asset being removed from the Borrowing Base,
the representation and warranties shall be true and correct without regard to
such removed Eligible Unencumbered Asset and (z) to the extent that any such
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Availability. After giving effect to the extensions of credit to be made on
such date, the Total Revolving Extensions of Credit then outstanding shall not
exceed the Maximum Facility Availability.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

(i)

SECTION 6 AFFIRMATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or any
Agent hereunder, each of the Parent REIT and the Borrower shall and shall cause
each of its Subsidiaries to:

6.1 Financial Statements. Furnish to each Agent:

(a) as soon as available, but in any event within 95 days after the end of each
fiscal year of the Parent REIT (or such later date as permitted by the SEC),
commencing with the fiscal year ending December 31, 2018, a copy of the audited
consolidated balance sheet of the Parent REIT and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of such year and for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than customary
exceptions for current obligations and successor auditing firms), by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

 

76



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
REIT (or such later date as permitted by the SEC), commencing with the fiscal
quarter ending June 30, 2018, the unaudited consolidated balance sheet of the
Parent REIT and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of such
quarter and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to the Administrative Agent.

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that no Default
or Event of Default shall have occurred and be continuing as of the date of such
certificate except as specified in such certificate and (ii) a Compliance
Certificate containing (A) all information and calculations necessary for
determining compliance by the Group Members with the covenants set forth in
Section 7.1 as of the last day of the fiscal quarter or fiscal year of the
Parent REIT, as the case may be, accompanied by reasonable detail,
(B) reasonably detailed reports on newly acquired Eligible Unencumbered Real
Property Assets and (C) a reasonably detailed report on any sale of (I) any
Eligible Unencumbered Real Property Asset or (II) other Real Property Asset for
consideration in excess of $5,000,000;

(c) as soon as available, and in any event no later than 95 days after the end
of each fiscal year of the Parent REIT (commencing with the year ending
December 31, 2018), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Parent REIT and its
consolidated Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), sources and uses and covenant compliance
projections and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

77



--------------------------------------------------------------------------------

(d) concurrently with each delivery set forth in Section 6.1(a) or 6.1(b) copies
of any report, study, inspection, or test that indicates any material adverse
condition relating to the Eligible Unencumbered Assets, the improvements
thereon, or any such materials which could reasonably be expected to have a
Material Unencumbered Real Property Event;

(e) within 60 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Parent REIT and its Subsidiaries that is usual and customary
in scope and detail for quarterly reporting for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year; provided that such
discussion and analysis may be included as part of the Borrower’s financial
statements delivered pursuant to Section 6.1(a) or (b) and in such case,
delivery of such financial statements shall satisfy this Section 6.2(e);

(f) (i) within five Business Days after the dates of the respective deliveries
set forth in sections 6.1(a) or (b), copies, including copies sent
electronically, of all non-public financial statements and reports that the
Parent REIT or the Borrower sends to the holders of any class of its debt
securities or public equity securities to the extent such financial statements
and reports (or the contents thereof) would reasonably be expected to have a
Material Adverse Effect; and (ii) within five Business Days after the receipt
thereof, copies of all non-public correspondence received from the SEC
concerning any material investigation or inquiry regarding financial or other
operational results of any Group Member that would reasonably be expected to
result in a Material Adverse Effect; and

(g) promptly, (i) such additional financial and other information as the
Administrative Agent may from time to time reasonably request and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws.

6.3 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at or before
maturity (a) all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien (other than a Permitted Lien) on any properties of such Person,
provided that, nothing in this Section 7.6 shall require the payment or
discharge of any such tax, assessment, charge, levy or claim (x) which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books of the Borrower or its Subsidiaries
in accordance with GAAP, or (y) if the failure to pay or discharge any such tax,
assessment, charge or levy or claim, together with any associated interest fines
or penalties, could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(b) File or cause to be filed all Federal, state and other material tax returns
that are required to be filed on or before the deadline for the filing thereof
(after giving effect to all valid extensions of such deadlines) and pay or cause
to be paid all material taxes due and payable by it or on any assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority in
each case before such taxes, assessments, fees or charges become delinquent
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent REIT, the
Borrower or its Subsidiaries, as the case may be).

6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (i) (other than with respect to any Loan Parties) or clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law, except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.5 Maintenance of Property; Insurance. (a) Keep, or cause its tenants to keep,
all Property and systems useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, or use
commercially reasonably efforts to cause its tenants to maintain, with
financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against such risks (but including in any
event public liability and business interruption) as are usually insured against
in the same general area by companies engaged in the same or a similar business,
except in the case of clause (a) above, where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP and all material Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities and (b) subject to limitations, if any, imposed under regulatory or
confidentiality requirements and agreements to which the Parent REIT or one of
its subsidiaries is subject or could otherwise reasonably be expected to
contravene attorney client privilege or constitute attorney work product, permit
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with its
independent certified public accountants; provided that so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower shall not
be required to pay for such visits and inspections more often than once in any
twelve (12) month period. The Administrative Agent shall use good faith efforts
to coordinate such visits and inspections so as to minimize the interference
with and disruption to the normal business operations of such Persons.

 

79



--------------------------------------------------------------------------------

6.7 Notices. Promptly (unless otherwise specified below) give notice to the
Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding which may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
aggregate actual or estimated liability of the Group Members is $20,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;

(d) the following events, but only to the extent such events could reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan;

(e) as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof: (i) any Environmental Claim (ii) any written notice that any
Governmental Authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member (iii) any condition or occurrence on any Real Property that
(x) results in noncompliance by any Group Member or any Real Property with any
applicable Environmental Law or (y) could reasonably be anticipated to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Materials of Environmental Concern on any Real
Property; in each case that could reasonably be expected to result in the
payment by the Group Members, in the aggregate, of a Material Environmental
Amount, including a full description of the nature and extent of the matter for
which notice is given and all relevant circumstances;

(f) as soon as possible and in any event within five days after a Responsible
Officer of any Group Member has knowledge, of any development or event that has
had or could reasonably be expected to have a Material Adverse Effect;

(g) as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof any actual or threatened Condemnation of any material portion of any
Eligible Unencumbered Real Property Asset (including copies of any and all
papers served in connection with such proceeding), any negotiations with respect
to any such taking, or any loss of or substantial damage to any Eligible
Unencumbered Real Property Asset;

 

80



--------------------------------------------------------------------------------

(h) the failure of the Parent REIT to maintain REIT Status;

(i) (i) the occurrence of any Appraisal Trigger Event and (ii) any information,
event or circumstance that would reasonably be expected to adversely affect the
value of the Eligible Unencumbered Assets, taken as a whole;

(j) if any required permit, license, certificate or approval with respect to any
Eligible Unencumbered Asset that is material to the operation of such Eligible
Unencumbered Asset lapses or ceases to be in full force and effect or claim from
any Person that any Eligible Unencumbered Asset, or any use, activity, operation
or maintenance thereof or thereon, is not in compliance with any Requirement of
Law that would have a Material Adverse Effect; and

(k) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to require compliance in all material respects
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
Environmental Permits required by any applicable Environmental Law.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all lawful and legally
binding orders and directives of all Governmental Authorities regarding
applicable Environmental Laws; provided that, the Parent REIT, the Borrower,
each of their respective Subsidiaries, and each of their respective tenants
shall have the right to contest in good faith any such actions, orders or
directives so long as such contest is conducted in accordance with applicable
law.

6.9 Additional Guarantors. With respect to any new Eligible Subsidiary created
or acquired after the Closing Date (which, for the purposes of this paragraph,
shall include any existing Subsidiary that becomes an Eligible Subsidiary), by
any Group Member, promptly (i) cause such Eligible Subsidiary to become a party
to the Guarantee Agreement, and (ii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

81



--------------------------------------------------------------------------------

6.10 Use of Proceeds. Use the proceeds of the Revolving Credit Facility on and
after the Closing Date for general corporate purposes, including to refinance
existing Indebtedness, and to fund acquisitions, redevelopment and expansion,
not in contravention of any Requirement of Law or any Loan Document.

6.11 Appraisals.

(a) Obtaining of Appraisals. Subject to the limitations in Section 6.11(b), the
Administrative Agent (or another Lender designated by the Administrative Agent)
may submit an Appraisal Notice to the Borrower requesting new Appraisals or an
update to existing Appraisals with respect to the applicable Eligible
Unencumbered Real Property Assets, or any of them, as the Administrative Agent
shall determine if an event (an “Appraisal Trigger Event”) has occurred that
constitutes (i) a Material Tenant Event or (ii) a Material Unencumbered Real
Property Event, which, in each case, the Administrative Agent reasonably
believes will have a significant adverse impact on the value of such assets,
taken as a whole. Each such Appraisal shall be in form and substance reasonably
satisfactory to the Administrative Agent and the expense of any Appraisal
performed pursuant to this Section 2.25(b) shall be borne by the Borrower and
payable to the Administrative Agent promptly following demand therefor.

(b) Borrower’s Right to Cure. The Borrower may, at its sole option, either
(i) deliver notice (an “Appraisal Cure Notice”) to the Administrative Agent of
its election to cure the applicable Appraisal Trigger Events specified in an
Appraisal Notice or (ii) deliver an officer’s certificate (an “Appraisal
Certificate”) to the Administrative Agent certifying that the Real Property
Assets comprising the relevant portion of the Total Asset Value or Net Operating
Income, as applicable, included in the Appraisal Trigger Event are not
materially impacted by the relevant adverse event. In the event that either
(a) the Borrower has delivered an Appraisal Cure Notice and together with
evidence reasonably satisfactory to the Administrative Agent that the related
Appraisal Trigger Event has been cured or (b) the Borrower has delivered an
Appraisal Certificate, in each case, not later than 14 days after the related
Appraisal Notice, the Borrower shall not be obligated to deliver any Appraisals
requested in such Appraisal Notice.

(c) No Representation Regarding Appraisals. The Borrower acknowledges that the
Administrative Agent has the right to approve any Appraisal performed pursuant
to this Agreement and ordered by the Administrative Agent pursuant to
Section 2.25(b). The Borrower further agrees that the Lenders and Administrative
Agent do not make any representations or warranties with respect to any such
Appraisal and shall have no liability as a result of or in connection with any
such Appraisal for statements contained in such Appraisal, including, without
limitation, the accuracy and completeness of information, estimates, conclusions
and opinions contained in such Appraisal, or variance of such Appraisal from the
fair value of such property that is the subject of such Appraisal given by the
local tax assessor’s office, of the Borrower’s idea of the value of such
property.

6.12 Borrowing Base Reports. Beginning with the quarter ended June 30, 2018,
deliver to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender), as soon as available and in any event
concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base as of the end of such quarter, signed on behalf of
the Borrower by an officer of the Borrower’s general partner.

 

82



--------------------------------------------------------------------------------

6.13 Disclosable Events. The Borrower shall develop and implement such programs,
policies and procedures as are necessary to comply with the covenants contained
in Section 7.19(a), (b) and (c).

SECTION 7 NEGATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as the Revolving Credit Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or any
Agent hereunder, each of the Parent REIT and the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Parent REIT to exceed 60%; provided
that, the Borrower may on two non-consecutive occasions elect a one-time step up
to 65% for two consecutive quarters following a Material Acquisition. (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent REIT to be less than 1.50 to 1.00.

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth as of the last day of
any fiscal quarter to be less than the sum of (i) $606,445,000, plus (ii) 75% of
net cash proceeds of any issuance or sale of Capital Stock by the Parent REIT
after the Closing Date.

(d) Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio as of the last day of any fiscal quarter of the Parent REIT
to exceed 50%.

(e) Unencumbered Leverage Ratio. Permit the Unencumbered Leverage Ratio as of
the last day of any fiscal quarter of the Parent REIT to exceed 60%; provided
that, the Borrower may on two non-consecutive occasions elect a one-time step up
to 65% for two consecutive quarters following a Material Acquisition. (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

(f) Unencumbered Interest Coverage Ratio. Permit the Unencumbered Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
REIT to be less than 1.75 to 1.00.

 

83



--------------------------------------------------------------------------------

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except (without duplication):

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower or any other Loan Party to any other Loan
Party;

(c) current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof (other than by the refinancing costs
thereof including premiums and make whole payments) or any shortening of the
maturity of any principal amount thereof);

(e) Indebtedness owed to Affiliates of the Loan Parties that is not prohibited
under Section 7.9; provided, that as of the date of incurrence thereof,
(i) giving pro forma effect to the incurrence thereof, no Default or Event of
Default under the financial covenants set forth in Section 7.1 would result
therefrom, and (ii) immediately prior to and after giving effect to the
incurrence thereof, no Default or Event of Default shall have occurred and be
continuing;

(f) Consolidated Unsecured Debt of the Parent REIT and any of its Subsidiaries
provided, that as of the date of incurrence thereof, (i) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (ii) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;

(g) Indebtedness of the Borrower and any of its Subsidiaries in respect of
customary cash management obligations, netting services, automatic clearing
house arrangements, overdraft protections and similar arrangements, in each case
in connection with deposit accounts and incurred in the ordinary course;

(h) Indebtedness in respect of judgments, but only to the extent and for an
amount not resulting in an Event of Default;

(i) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(j) Indebtedness in respect of workers’ compensation claims, self insurance
premiums, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;

 

84



--------------------------------------------------------------------------------

(k) Indebtedness under the Specified Master Trust Notes Documents; provided that
(i) no Loan Party is a borrower, issuer or obligor under the Master Trust Notes
and (ii) that as of the date of incurrence thereof, (1) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (2) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;

(l) Secured Recourse Indebtedness of the Parent REIT and its Subsidiaries that
matures at least one year after the Revolving Credit Termination Date and in an
aggregate amount not exceeding on any date of determination, an amount equal to
10% of Total Asset Value on such date at any one time outstanding; and

(m) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets; provided that the aggregate outstanding
principal amount of such Indebtedness at any time does not exceed $5,000,000.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Permitted Liens;

(b) encumbrances on Real Property securing the Master Trust Notes;

(c) intercompany Liens among the Parent REIT and its Subsidiaries securing
intercompany obligations among such Persons that have been subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.1(g);

(e) Liens on assets other than Eligible Unencumbered Assets provided that such
Liens secure Indebtedness or other obligations that may be incurred or
maintained without violating Section 7.1, Section 7.2 or any other provision of
this Agreement, including, without limitation, Liens in existence as of the
Closing Date and set forth in Schedule 7.3 and any renewals or refinancings
thereof; and

(f) Liens on fixed or capital assets acquired, constructed or improved by the
Parent REIT or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (m) of Section 7.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Parent REIT or any Subsidiary.

 

85



--------------------------------------------------------------------------------

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that (i) the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Wholly Owned Subsidiary Guarantor and the Borrower
shall comply with Section 6.9 in connection therewith);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and

(c) any transaction otherwise permitted under Section 7.5 and 7.7 shall be
permitted, including acquisitions not otherwise prohibited hereunder.

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of cash and Cash Equivalents in connection with any
transactions not otherwise prohibited by the Loan Documents;

(b) leases and subleases of assets, as lessor or sublessor (as the case may be),
in the ordinary course of business;

(c) any Group Member may sell, transfer, or dispose of its assets to a Loan
Party; and

(d) other Dispositions by the Borrower and its Subsidiaries; provided that
(x) after giving effect thereto, (i) the Borrower is in pro forma compliance
with each of the financial covenants set forth in this Agreement (including the
financial covenants under Section 7.1 and (ii) the Total Revolving Extensions of
Credit shall not exceed the Maximum Facility Availability and (y) no Default or
Event of Default exists at the time of such Disposition or would result
therefrom.

7.6 Limitation on Restricted Payments . Make any Restricted Payment, except
that:

(a) any Subsidiary may make Restricted Payments to the Parent REIT or any
Subsidiary;

(b) the Parent REIT may make Restricted Payments in the form of common stock of
the Parent REIT;

 

86



--------------------------------------------------------------------------------

(c) the Parent REIT may make Restricted Payments to its direct or indirect
owners during any four-quarter period (and the Borrower may make Restricted
Payments to the Parent REIT to the extent necessary to enable the Parent REIT to
make such Restricted Payments), not to exceed the greater of (x) 95% of Adjusted
Funds From Operations and (y) the minimum amount required to maintain REIT
Status, provided that, (x) no such Restricted Payments shall be made pursuant to
this Section 7.6(c) if a Default or Event of Default shall have occurred and be
continuing (except that Restricted Payments in the minimum amount required to
maintain REIT Status shall be permitted unless an Event of Default under
Section 8.1(a) or (f) has occurred and is continuing) and (y) on the date of any
such Restricted Payment, the Borrower shall deliver to the Administrative Agent
a certification that immediately prior to and after giving effect to such
Restricted Payment, no Default or Event of Default (or no Event of Default under
Section 8.1(a) or (f), as applicable) shall have occurred and be continuing;

(d) the Borrower may make Restricted Payments to the Parent REIT to permit the
Parent REIT to (i) pay corporate overhead expenses incurred in the ordinary
course of business and (ii) pay any taxes which are due and payable by the
Parent REIT, the Borrower or any Subsidiary (and the Parent REIT shall be
permitted to pay such expenses or taxes); and

(e) any Joint Venture may make Restricted Payments pursuant to the terms of its
joint venture agreement.

7.7 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b);

(d) loans and advances to employees of the Parent REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Parent REIT, the Borrower and Subsidiaries of the
Borrower not to exceed $250,000 at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Group Members in the Borrower or any
Subsidiary Guarantor, provided that, (x) immediately prior to and after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing, and (y) after giving pro forma effect to such Investment, the
Borrower shall be in compliance with the provisions of Section 7.1 hereof;

 

87



--------------------------------------------------------------------------------

(f) REIT Permitted Investments (with the amount thereof being determined as set
forth in the last sentence of this Section 7.7);

(g) to the extent constituting Investments, non-cash consideration received in
connection with a Disposition permitted under this Agreement;

(h) subject to the terms of this Agreement, Investments in Subsidiaries of the
Parent REIT existing as of the date hereof, and Investments in new Subsidiaries
of the Parent REIT created after the date of this Agreement; and

(i) deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k) Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a disposition permitted by
this Agreement;

(l) Investments in Unimproved Land including construction draws to tenants in
connection with improvements thereon in an amount not to exceed $25,000,000 at
any time outstanding;

(m) lease incentives (1) extended to tenants in the ordinary course of business
in the form of cash contributions to be used for such tenants’ capital
expenditures and building improvements, which in each case generate additional
Net Operating Income for the applicable Real Property Asset within twelve months
after the date of extension of such lease incentive (provided that this clause
(1) shall, for the avoidance of doubt, exclude lease incentives in the form of
other preferential lease terms including free rent) and (2) in the form of other
preferential lease terms (including free rent) in an aggregate amount under this
clause (2) not to exceed $5,000,000 at any time outstanding;

(n) transactions permitted under Section 7.4 to the extent constituting
Investments; and

(o) other Investments not otherwise permitted hereunder in an aggregate amount
not to exceed $10,000,000 at any time outstanding.

In determining the aggregate amount of Investments outstanding at any particular
time: (a) there shall be included as an investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (b) there shall be deducted in respect of each Investment any
amount received as a return of capital; (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (a) shall be deducted when paid;
and (d) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value thereof.

 

88



--------------------------------------------------------------------------------

7.8 Limitation on Modifications of Organizational Documents. Amend its
organizational documents in a manner materially adverse to the Lenders.

7.9 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any Group Member)
unless such transaction is (a) otherwise not prohibited under this Agreement,
(b) in the ordinary course of business of such Group Member, as the case may be,
and (c) upon fair and reasonable terms no less favorable to such Group Member,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided that no Restricted
Payment permitted hereunder shall be deemed prohibited by this Section 7.9.

7.10 [Intentionally Omitted].

7.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Parent REIT to end on a day other than December 31 or change the Parent REIT’s
method of determining fiscal quarters.

7.12 Limitation on Negative Pledge Clauses . Enter into or suffer to exist or
become effective any Negative Pledge that prohibits or limits the ability of any
Group Member to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee Agreement, other than (each of the following, a “Permitted Negative
Pledge” and collectively, the “Permitted Negative Pledges”): (a) this Agreement
and the other Loan Documents or by operation of Requirements of Law; (b) in
connection with the Specified Master Trust Notes Documents, but solely with
respect to Subsidiaries that are not Eligible Subsidiaries, provided that, such
prohibition or limitation shall only be effective against the assets financed
thereby and the Capital Stock of any Subsidiary party thereto; (c) single
purpose entity limitations contained in charter documents for Subsidiaries that
are not Eligible Subsidiaries; (d) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of any Group Member;
(e) customary provisions restricting assignment of any licensing agreement or
other contract entered into by any Group Member in the ordinary course of
business; (f) customary restrictions and conditions contained in agreements
relating to the sale or other Disposition of a Subsidiary or assets pending such
sale (provided that such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale or other Disposition is
permitted hereunder); (g) customary provisions in joint venture agreements
restricting the transfer or encumbrance of equity interests in such joint
venture or the assets owned by such joint venture, or otherwise restricting
transactions between the joint venture and the Borrower and its Subsidiaries;
and (h) restrictions or conditions contained in any agreement relating to
Consolidated Secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
the direct or indirect Equity Interests in the issuer of such Consolidated
Secured Debt.

 

89



--------------------------------------------------------------------------------

7.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents; (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition otherwise permitted
under this Agreement; (iii) restrictions imposed by applicable law; (iv) with
respect to clauses (b) and (c) above, restrictions pursuant to any joint venture
agreement solely with respect to the transfer of the assets or Capital Stock of
the related Joint Venture; (v) Permitted Transfer Restrictions; (vi) in
connection with the Specified Master Trust Notes Documents, but solely with
respect to Subsidiaries that are not Eligible Subsidiaries; and (vii) any
restrictions existing under an agreement that amends, refinances or replaces any
agreement containing restrictions permitted under the preceding clauses (i)
through (vi), provided that, the terms and conditions of any such agreement, as
they relate to any such restrictions are no less favorable to the Borrower and
its Subsidiaries, as applicable, than those under the agreement so amended,
refinanced or replaced, taken as a whole.

7.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Group
Members are engaged on the date of this Agreement or that are reasonably
related, complementary or ancillary thereto.

7.15 Limitation on Activities of the Parent REIT. In the case of the Parent
REIT, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Borrower, its operations
as a Parent REIT and the performing of activities in preparation for and
consummating any public offering of its Capital Stock and related to its status
as a public company, (ii) participating in tax, accounting and other
administrative and fiduciary matters as a parent of the Group Members or as a
direct or indirect owner of the Borrower, in each case, in accordance with the
terms of the Loan Documents to which it is a party, (iii) providing customary
compensation, indemnification and insurance coverage to officers and directors,
or (iv) activities incidental to the businesses or activities described above
and incurred in the ordinary course of business, (b) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations
(other than liabilities or financial obligations in the ordinary course of its
business), except (i) nonconsensual obligations imposed by operation of law,
(ii) pursuant to the Loan Documents to which it is a party, (iii) obligations
with respect to its Capital Stock, (iv) Consolidated Unsecured Debt permitted by
Section 7.2(f), (v) liabilities for compensation and other employment matters,
including pursuant to employment agreements filed by the Parent REIT with the
SEC, (vi) liabilities incidental to its status as a publicly traded real estate
investment trust under the Code and not constituting liabilities in respect of
Indebtedness for borrowed money (including liabilities associated with
employment contracts, executive officer and director indemnification agreements
and employee benefit matters), indemnification obligations pursuant to purchase
and sale agreements, tax liabilities; (vii) other immaterial obligations,
immaterial intercompany obligations or other intercompany obligations owing by
the Parent REIT to the Borrower or any Subsidiary of the

 

90



--------------------------------------------------------------------------------

Borrower; and (viii) as otherwise expressly permitted by the Loan Documents; or
(c) own, lease, manage or otherwise operate any properties or assets (including
cash and Cash Equivalents) other than the (i) ownership of shares of Capital
Stock of the Borrower or any other Wholly Owned Subsidiary of the Parent REIT
that owns, directly or indirectly, all or any portion of the Capital Stock of
the Borrower, (ii) cash or Cash Equivalents (including cash and Cash Equivalents
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
of any other assets on a temporary basis that are in the process of being
transferred through the Borrower or any Group Member as part of a permitted
Restricted Payment or a downstream contribution, directly or indirectly to the
Borrower and (iii) cash and other assets of nominal value incidental to its
status as a public company or its ownership of the Capital Stock described in
this Section 7.15(c)

7.16 [Intentionally Omitted].

7.17 REIT Status. Permit the Parent REIT to fail to meet the requirements for
REIT Status from and after the date that the Parent REIT’s election to qualify
for REIT Status is effective; provided that, the Parent REIT shall elect to be
qualified for REIT Status commencing with its taxable year ending December 31,
2018.

7.18 Certain Amendments. Terminate, cancel, amend, restate, supplement or
otherwise modify any Closing Date Ground Lease, other than (i) in connection
with the entry into a new Acceptable Ground Lease that is no less favorable in
any material respect, taken as a whole, to the Parent REIT and its Subsidiaries
than the Closing Date Ground Lease being terminated, canceled, amended,
restated, supplemented or otherwise modified, (ii) in order to extend the term
of such Closing Date Ground Lease such that the remaining term (including any
unexercised extension options exercisable at the ground lessee’s sole election
with no veto or approval rights by ground lessor or any lender to such ground
lessor other than customary requirements regarding no event of default) is 30
years or more from the Closing Date, (iii) if such amendment does not cause and
would not otherwise result in or could reasonably be expected to cause or
otherwise result in any material interference with the applicable tenant’s
occupancy under such Closing Date Ground Lease or (iv) as approved by the
Administrative Agent in its reasonable discretion.

7.19 Disclosable Events. (a)(i) Engage, directly or, to its knowledge,
indirectly, in business dealings with any party listed on the Specially
Designated Nationals List or other similar lists maintained by U.S. or
applicable non-U.S. governmental agencies, including OFAC, or in any related
Executive Order issued by the President; (ii) conduct, directly or, to its
knowledge, indirectly, business dealings with a party, subject to sanctions
administered by U.S. or applicable non-U.S. governmental agencies, including
OFAC; (iii) derive, directly or to its knowledge, indirectly, income from
business dealings with a party, subject to sanctions administered by U.S. or
applicable non-U.S. governmental agencies, including OFAC; (iv) use the proceeds
of the Loans or any Letter of Credit to conduct any business dealings or
transaction, either directly or, to its knowledge, indirectly, with any party,
or in or with any country of territory, subject to sanctions administered by
OFAC.

 

91



--------------------------------------------------------------------------------

(b) Derive any material amount of its assets in violation of the anti-money
laundering or anti-terrorism laws or regulations of the United States, including
but not limited to the USA PATRIOT Act, the Money Laundering Control Act, the
Bank Secrecy Act and any related Executive Order of the President.

(c) Fail to comply with applicable anti-bribery and anti-corruption laws and
regulations (including the FCPA), in any material respect, including any failure
to so comply that may result in the forfeiture of any Eligible Unencumbered
Asset or the proceeds of the Loans or a claim of forfeiture of any Eligible
Unencumbered Asset or the proceeds of the Loans.

(d) Fail to provide the Administrative Agent and the Lenders with any
information readily available to the Borrower regarding any Group Member or any
REIT Controlled Affiliate necessary for the Administrative Agent or any of the
Lenders to comply with (i) the anti-money laundering laws and regulations,
including but not limited to the USA PATRIOT Act, The Money Laundering Control
Act, the Bank Secrecy Act and any related Executive Order issued by the
President, (ii) all applicable economic sanctions laws and regulations
administered by OFAC, and (iii) all applicable anti-corruption and anti-bribery
laws and regulations, including the FCPA.

7.20 Borrower Tax Status. Permit the Borrower to become an association (or
publicly traded partnership or taxable mortgage pool) taxable as a corporation
for federal tax purposes at any time.

SECTION 8 EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document, in any Borrowing Base Certificate, or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or

(c) any Loan Party shall default (i) in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the Parent
REIT and the Borrower only), Section 6.7(a) or Section 7 (except Section 7.7(f))
or (ii) in the observance or performance of any agreement contained in
Section 6.1, 6.2, 6.5, 6.7 (except 6.7(a)) or Section 6.12, and such default
under this clause (c)(ii) shall continue unremedied for a period of 10 days; or

 

92



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) (including, for the
avoidance of doubt, Section 7.7(f)), and such default shall continue unremedied
for a period of 30 days; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) which exceeds
in the aggregate (A) $15,000,000, if such Indebtedness is Recourse Indebtedness
or (B) $30,000,000, if such Indebtedness is Nonrecourse Indebtedness; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution,

 

93



--------------------------------------------------------------------------------

distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 90 days from
the entry thereof; or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) any failure by the Borrower to satisfy minimum funding requirements (as
defined in Section 302 of ERISA), whether or not waived with respect to any
Single Employer Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower, (ii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iii) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA in a distress termination pursuant to Section 4041(c) of ERISA, or
(iv) the Borrower shall incur any liability (including any liability on account
of a Commonly Controlled Entity) in connection with a withdrawal from, or the
Insolvency of, a Multiemployer Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions described in clauses (i) through (iv), if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) (i) one or more judgments or decrees shall be entered against any Group
Member involving for the Group Members taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $20,000,000 or more, or (ii) one or more non-monetary
judgments shall have been entered against any Group Member have, or could
reasonably be expected to have, a Material Adverse Effect, and, in either case,
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 90 days from the entry
thereof; or

(i) the guarantee contained in SectionSection 2 of the Guarantee Agreement shall
cease, for any reason (other than by reason of the express release thereof
pursuant to Section 10.15 of this Agreement or Section 3.15 of the Guarantee
Agreement), to be in full force and effect or any Loan Party or any Affiliate of
any Loan Party shall so assert; or

(j) any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of

 

94



--------------------------------------------------------------------------------

the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a Cash Collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired face amount of such Letters of
Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drawings under such Letters of Credit,
and the unused portion thereof after all such Letters of Credit shall have
expired with no pending drawings or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired with no
pending drawings or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full, the balance, if
any, in such Cash Collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).

SECTION 9 THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

95



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, electronic
communication, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent. The Agents may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 10.6 and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders, Supermajority Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders, Supermajority Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender, the Parent REIT or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders, Supermajority Lenders or any other

 

96



--------------------------------------------------------------------------------

instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Parent REIT or the Borrower and
without limiting the obligation of the Parent REIT or the Borrower to do so),
ratably according to their respective Revolving Credit Percentages in effect on
the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Revolving Credit Percentages immediately prior
to such date), for, and to save each Agent harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Revolving Credit Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

97



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. Any
such resignation by the Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender, in which case the retiring Administrative
Agent (x) shall not be required to issue any further Letters of Credit hereunder
and (y) shall maintain all of its rights as Issuing Lender with respect to any
Letters of Credit issued by it prior to the date of such resignation. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8.1(a) or 8.1(f) shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Each Co-Syndication Agent may,
at any time, by notice to the Lenders and the Administrative Agent, resign as
Co-Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of such Co-Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by such Co-Syndication Agent, the Administrative Agent or any
Lender. After any retiring Agent’s resignation as Agent, such Agent shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
guarantee obligations contemplated by Section 10.15 of this Agreement or
Section 3.15 of the Guarantee Agreement.

 

98



--------------------------------------------------------------------------------

9.11 The Arrangers; the Co-Syndication Agents. None of the Arrangers or the
Co-Syndication Agents, in their respective capacities as such, shall have any
duties or responsibilities, nor shall any such Person incur any liability, under
this Agreement and the other Loan Documents.

9.12 No Duty to Disclose. The Administrative Agent, each Co-Syndication Agent,
the Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent REIT,
the Borrower, the other Loan Parties and their respective Affiliates, and none
of the Administrative Agent, the Co-Syndication Agents nor the Arrangers has any
obligation to disclose any of such interests to the Parent REIT, the Borrower,
any other Loan Party or any of their respective Affiliates.

9.13 Waiver. To the fullest extent permitted by law, each of the Parent REIT,
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, each Co-Syndication Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

9.14 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
the Arrangers, and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this

 

99



--------------------------------------------------------------------------------

Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless Section 9.14(a)(i) is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in Section 9.14(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

100



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Revolving Credit Commitments or this Agreement.

(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10 MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof may be amended, restated, supplemented or
modified except in accordance with the provisions of this Section 10.1. Except
as otherwise permitted pursuant to Section 2.15(b) hereof, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or the
Administrative Agent (with the written consent or ratification of the Required
Lenders) and each Loan Party party to the relevant Loan Document may, from time
to time, (a) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Loan Parties hereunder or thereunder or (b) waive, on such terms and conditions
as may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(a) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates or the waiver of
any mandatory prepayment requirement (which waiver shall be effective with the
consent of the Required Lenders) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (a)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Revolving Credit Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby;

 

101



--------------------------------------------------------------------------------

(b) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release the Parent REIT or
all or substantially all of the Subsidiary Guarantors from their guarantee
obligations under the Guarantee Agreement, in each case without the consent of
all the Lenders;

(c) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(d) [Intentionally Omitted];

(e) amend, modify or waive any provision of Section 2.16 in a manner that would
alter the manner in which payments are shared, without the consent of each
Lender directly affected thereby;

(f) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby; or

(g) amend, modify or waive the definition of “Borrowing Base,” or the component
definitions thereof, in each case in a manner that would increase the Borrowing
Base (including, for the avoidance of doubt, any amendment to increase the
percentage specified in clause (a)(i) of the definition of “Borrowing Base”),
without the consent of the Supermajority Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission or electronic communication shall be
effective as delivery of a manually executed counterpart thereof.

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (i) in the case of the Parent REIT, the Borrower and the Agents, as
follows, (ii) in the case of the Lenders, as set forth in an administrative
questionnaire delivered

 

102



--------------------------------------------------------------------------------

to the Administrative Agent or, in the case of a Lender which becomes a party to
this Agreement pursuant to an Assignment and Assumption substantially in the
form of Exhibit E, in such Assignment and Assumption or (iii) in the case of any
party, to such other address as such party may hereafter notify to the other
parties hereto:

 

The Parent REIT and the Borrower:

   Essential Properties Realty Trust, Inc.    Essential Properties, L.P.    47
Hulfish Street, Suite 210    Princeton, New Jersey 08542    Attention:
Ms. Hillary Hai    Telephone: (609) 436-0619

The Administrative Agent:

   Barclays Bank PLC    745 Seventh Avenue    New York, NY 10019    Attention:
Craig Malloy    Telecopy: (646) 758-4617    Telephone: (212) 526-7150

Issuing Lenders:

   As notified by such Issuing Lender    to the Administrative Agent and the
Borrower

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or any Lender shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

103



--------------------------------------------------------------------------------

10.5 Payment of Expenses. Each of the Parent REIT and the Borrower jointly and
severally agrees (a) to pay or reimburse the Agents and the Arrangers for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Revolving Credit Commitments and the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
counsel to the Administrative Agent (but limited, in the case of legal fees and
expenses, to a single firm of counsel for all such Persons, taken as a whole
and, if relevant, of a single firm of local counsel in each applicable
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for all such Persons, taken as a whole (and, in the case
of an actual or perceived conflict of interest, where the Person affected by
such conflict notifies the Borrower of the existence of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Person and, if relevant, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Person)) and the charges of Intralinks
or another similar electronic system, (b) to pay or reimburse each Lender and
the Agents for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including, without limitation, the fees and disbursements of counsel to the
Lenders and the Agents (but limited, in the case of legal fees and expenses, to
a single firm of counsel for all such Persons, taken as a whole and, if
relevant, of a single firm of local counsel in each applicable jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest, where the Person affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Person
and, if relevant, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Person)), (c) to pay, indemnify, or
reimburse each Lender and the Agents for, and hold each Lender and the Agents
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, each Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Parent REIT, the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, any commitment letter or fee letter in connection
therewith, or any agreement or instrument

 

104



--------------------------------------------------------------------------------

contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds thereof (including any refusal
by any Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Materials of Environmental Concern on or from any property owned,
occupied or operated by the Parent REIT, the Borrower or any of their respective
Subsidiaries, or any environmental liability related in any way to the Borrower
or any of their respective Subsidiaries or any of their respective properties,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by any third party or by the Parent REIT, the Borrower
or any other Loan Party, and regardless of whether any Indemnitee is a party
thereto (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that neither the Parent REIT nor the Borrower shall
have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted directly and
primarily from (in each of the succeeding clauses (w), (x) and (y), to the
extent determined by a court of competent jurisdiction, in a final and
non-appealable judgment) (w) the gross negligence or willful misconduct of such
Indemnitee or any of such Indemnitee’s officers, directors and employees
(collectively, such Indemnitee’s “Related Parties”), (x) the material breach by
such Indemnitee (or any of such Indemnitee’s Related Parties) of its express
obligations under the Loan Documents pursuant to a claim initiated by the
Borrower, (y) with regard to Section 10.5(d)(iii), are caused solely by
Materials of Environmental Concern first brought onto such respective property
after neither Parent REIT, the Borrower nor any other Loan Party has possession
or control of such property after a foreclosure or other transfer in lieu of
foreclosure by an Indemnitee or (z) any proceeding that does not involve an act
or omission of the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than any proceeding against any
Indemnitee solely in its capacity or in fulfilling its role as an Agent, Issuing
Lender, or Arranger). No Indemnitee shall be liable for any damages arising from
the use by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons except to the extent resulting from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties (to the extent determined by a court of competent jurisdiction in a
final and non-appealable judgment). No party hereto shall be liable for any
special, indirect, consequential or punitive damages in connection with the
Revolving Credit Commitments or the Loan Documents; provided that nothing
contained in this sentence shall limit the Borrower or Parent REIT’s obligations
to the extent set forth in this Section 10.5 to the extent such damages are
included in any third party claim in connection with which an Indemnitee is
entitled to indemnification hereunder. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee regarding any Indemnified Liabilities for which
Borrower has an obligation under this Section 10.5.. All amounts due under this
Section shall be payable not later

 

105



--------------------------------------------------------------------------------

than 30 days after written demand therefor. Statements payable by each of the
Parent REIT and the Borrower pursuant to this Section shall be submitted to
Hillary P. Hai, Chief Financial Officer (Telephone No. (609) 436-0619), at the
address of the Parent REIT and the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Parent REIT
or the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Parent REIT, the Borrower,
the Lenders, the Agents, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Agents and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities other than a natural Person or a Defaulting Lender (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Revolving Credit Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating interest to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan for all purposes
under this Agreement and the other Loan Documents, and the Borrower and the
Agents shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Loan Documents. In no event shall any Participant under any such participation
have any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would require the consent of
all affected Lenders pursuant to Section 10.1. The Borrower agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 10.7(a) as fully as
if such Participant were a Lender hereunder. The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 or 2.18(h)
(it being understood that the documentation required under Section 2.18 shall be
delivered to the participating Lender) with respect to its participation in the
Revolving Credit Commitments and the Loans outstanding from time to time as if
such Participant were a Lender; provided that, in the case of Section 2.18, such
Participant shall have complied with the requirements of said Section, and
provided, further, that no Participant shall be entitled to receive any greater
amount pursuant to any such Section than the transferor Lender would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Lender to such Participant had no such transfer occurred, except
to the extent such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation.

 

106



--------------------------------------------------------------------------------

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof (other than a Defaulting Lender) or, with the consent of the
Borrower and the Administrative Agent and, in the case of any assignment of
Revolving Credit Commitments, the written consent of each Issuing Lender (which,
in each case, shall not be unreasonably withheld or delayed) (provided that no
such consent need be obtained by the Arrangers or the Administrative Agent, each
in its capacity as a Lender), to an additional bank, financial institution or
other entity (an “Assignee”) all or any part of its rights and obligations under
this Agreement pursuant to an Assignment and Assumption, substantially in the
form of Exhibit E, executed by such Assignee and such Assignor (and, where the
consent of the Borrower, the Administrative Agent or the Issuing Lenders is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $5,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Revolving Credit Commitments and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent provided in such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto, except as to Section 2.17, 2.18 and 10.5 in respect of the period prior
to such effective date); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.6(b). In the event that Borrower fails to object by written notice
within five Business Days after the receipt of a request to approve an
assignment pursuant to this Section 10.6(c), the Borrower shall be deemed to
have consented to such assignment. Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default under Section 8.1(a) or 8.1(f)
shall have occurred and be continuing. For purposes of the minimum assignment
amounts set forth in this paragraph, multiple assignments by two or more Related
Funds shall be aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan,

 

107



--------------------------------------------------------------------------------

whether or not evidenced by a Note, shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Note shall
expressly so provide). Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment and Assumption; thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”. The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. Each Lender that sells a participation, acting for this
purpose as a non-fiduciary agent (solely for tax purposes) shall maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Revolving Credit Commitments, Loans and other Obligations held by it (the
“Participant Register”); provided that, no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
interest in the Revolving Credit Commitments, Loans and other Obligations as the
owner thereof for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (x) in connection with an assignment by or to the Arrangers, the
Administrative Agent or their Control Investment Affiliates or (y) in the case
of an Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower. On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Assumption and, if the Assignor has retained a Revolving Credit Commitment upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or Notes shall be dated the Closing Date and shall otherwise be in the form of
the Note or Notes replaced thereby.

 

108



--------------------------------------------------------------------------------

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other Indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld. This paragraph (g)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.

(h) No such assignment shall be made to (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).

(i) No such assignment shall be made to a natural Person.

 

109



--------------------------------------------------------------------------------

(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Credit
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f) or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) Subject to Sections 10.7(c) and (d), in addition to any rights and remedies
of the Lenders provided by law, each Lender (other than a Defaulting Lender)
shall have the right, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without prior notice to the
Parent REIT or the Borrower, any such notice being expressly waived by the
Parent REIT and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Parent REIT or the Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Parent REIT or the Borrower, as the case may be. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

110



--------------------------------------------------------------------------------

(c) Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of the Borrower or any other Group Member could result under
certain laws in significant impairment of the ability of all Lenders to recover
any further amounts in respect of the Obligations. Each Lender hereby agrees not
to charge or offset any amount owed to it by Borrower against any of the
accounts, property or assets of the Borrower or any other Group Member held by
such Lender without the prior written approval of the Required Lenders.

(d) In the event that any Defaulting Lender shall exercise any such right of
setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic imaging means (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Parent REIT, the Borrower, the Agents, the Arrangers and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Arrangers, any
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of the Parent REIT and the
Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Commercial Division of the Supreme Court
of the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

111



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Lenders or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

10.13 Acknowledgments. Each of the Parent REIT and the Borrower hereby
acknowledges that:

(a) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(b) none of the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the Parent REIT or the Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arrangers, the Agents and the Lenders, on one hand, and
the Parent REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Parent REIT, the Borrower and
the Lenders.

 

112



--------------------------------------------------------------------------------

10.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arrangers, any Agent, any other
Lender or any affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors to the extent necessary in connection with the credit facility
evidenced hereby and to the extent such persons are notified of their
obligations to keep such non-public information confidential and such persons
agree to hold the same in confidence, (d) to any financial institution that is a
direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section), (e) upon the request or demand of
any Governmental Authority purporting to have jurisdiction over it (in which
case (except in the case of requests and demands of regulatory authorities and
routine audits) the applicable Agent or Lender shall give written notice thereof
to the extent permitted by applicable law), (f) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (g) in connection with any litigation or similar
proceeding (including in order to establish a due diligence defense) (in which
case the applicable Agent or Lender shall give written notice thereof to the
extent permitted by applicable law), (h) that has been publicly disclosed other
than in breach of this Section or any other confidentiality obligation known to
such Agent or Lender, (i) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document. In
addition, the Administrative Agent and the Lenders may disclose to market data
collectors, similar service providers to the lending industry and service
providers to the Agents or any Lender, the existence of this Agreement and
information about this Agreement routinely provided to such service providers,
in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

10.15 Release of Guarantee Obligations. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, upon request of the
Borrower in connection with any Disposition of Property permitted by the Loan
Documents, the Administrative Agent shall take such actions as shall be required
to release any guarantee obligations under any Loan Document of any Person being
Disposed of in such Disposition, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any incurrence of
Indebtedness permitted by Section 7.2, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release any guarantee obligations under any Loan Document of the
Person incurring such Indebtedness, to the extent necessary to permit the
incurrence of such Indebtedness (and the granting of Liens to secure such
Indebtedness) in accordance with the Loan Documents, provided that, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
(i) certifying that, immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of

 

113



--------------------------------------------------------------------------------

Default shall have occurred and be continuing and (ii) containing all
information and calculations reasonably necessary, and taking into consideration
such Indebtedness, for determining pro forma compliance with the provisions of
Section 7.1 hereof and the Borrowing Base.

(c) [Intentionally omitted].

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full, all Revolving Credit
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, upon request of the Borrower, the Administrative Agent shall take
such actions as shall be required to release all guarantee obligations under any
Loan Document. Any such release of guarantee obligations shall be deemed subject
to the provision that such guarantee obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, any Guarantor or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.

10.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board or, if applicable, the SEC. For the avoidance of doubt, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, the Proposed Accounting Standards Update, Leases (Topic
842), issued by the Financial Accounting Standards Board on May 16, 2013, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof.

10.17 Waivers of Jury Trial. THE PARENT REIT, THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

114



--------------------------------------------------------------------------------

10.18 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ESSENTIAL PROPERTIES REALTYTRUST INC., as the PARENT REIT

By:  

/s/ Hillary Hai

  Name: Hillary Hai   Title: Treasurer

ESSENTIAL PROPERTIES, L.P., as the Borrower

By:  

/s/ Peter M. Mavoides

  Name: Peter M. Mavoides   Title: President and Chief Executive Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent and Lender

By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ John Rowland

  Name: John Rowland   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Michael J. Kauffman

  Name: Michael J. Kauffman   Title: Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Dan LePage

  Name: Dan LePage   Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nick Preston

  Name: Nick Preston   Title: Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Annex A

Commitments

 

Lender

   Revolving Credit
Commitment      L/C
Commitment  

Barclays Bank PLC

   $ 50,000,000      $ 3,333,333.34  

Citibank, N.A.

   $ 70,000,000      $ 3,333,333.33  

Goldman Sachs Bank USA

   $ 70,000,000      $ 3,333,333.33  

Bank of America, N.A.

   $ 45,000,000      $ 0  

Royal Bank of Canada

   $ 32,500,000      $ 0  

SunTrust Bank

     $32,500,000        $0  

Total Commitments

     $300,000,000        $10,000,000  

Annex A